[a2060854918columbusmckin001.jpg]
Execution Version CREDIT AGREEMENT Dated as of January 31, 2017 among COLUMBUS
MCKINNON CORPORATION, COLUMBUS MCKINNON DUTCH HOLDINGS 3 B.V., COLUMBUS MCKINNON
EMEA GMBH and CERTAIN SUBSIDIARIES, as Borrowers, JPMORGAN CHASE BANK, N.A., as
Administrative Agenft, and The Other Lenders Party Hereto, JPMORGAN CHASE BANK,
N.A., PNC CAPITAL MARKETS LLC, CITIZENS BANK, N.A., and MANUFACTURERS AND
TRADERS TRUST COMPANY as Joint Lead Arrangers and Joint Book Managers, and BMO
CAPITAL MARKETS CORP. as Joint Lead Arranger solely with respect to the
Revolving Facility, and PNC CAPITAL MARKETS LLC, CITIZENS BANK, N.A., and
MANUFACTURERS AND TRADERS TRUST COMPANY as Co-Syndication Agents,



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin002.jpg]
TABLE OF CONTENTS Page i ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
.................................................................... 1 1.01.
Defined Terms
...................................................................................................................
1 1.02. Other Interpretive Provisions
...........................................................................................
38 1.03. Accounting Terms
............................................................................................................
39 1.04. Rounding
..........................................................................................................................
40 1.05. Exchange Rates; Currency Equivalents
........................................................................... 40
1.06. Additional Alternative Currencies
...................................................................................
40 1.07. Change of Currency
.........................................................................................................
41 1.08. Times of Day
...................................................................................................................
41 1.09. Letter of Credit or Bankers’ Acceptance Amounts
.......................................................... 41 ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS
.................................................... 42 2.01. Term Loans
......................................................................................................................
42 2.02. Procedure for Term Loan Borrowing
..............................................................................
42 2.03. Repayment of Term
Loans...............................................................................................
42 2.04. Revolving Commitments
.................................................................................................
42 2.05. Procedure for Revolving Loan Borrowing
...................................................................... 43 2.06.
Swingline Commitment
...................................................................................................
43 2.07. Procedure for Swingline Borrowing; Refunding of Swingline Loans
............................. 44 2.08. Commitment Fees, etc.
....................................................................................................
45 2.09. Termination or Reduction of Revolving Commitments
.................................................. 45 2.10. Optional Prepayments
......................................................................................................
45 2.11. Mandatory Prepayments and Commitment Reductions
................................................... 46 2.12. Continuation
Options
.......................................................................................................
47 2.13. Limitations on Eurocurrency Tranches
............................................................................ 47
2.14. Interest Rates and Payment Dates
....................................................................................
47 2.15. Computation of Interest and Fees
....................................................................................
48 2.16. Inability to Determine Interest Rate
.................................................................................
48 2.17. Pro Rata Treatment and Payments
...................................................................................
49 2.18. Requirements of Law
.......................................................................................................
51 2.19. Taxes
................................................................................................................................
53 2.20. Indemnity
.........................................................................................................................
56 2.21. Change of Lending Office
...............................................................................................
56 2.22. Replacement of Lenders
..................................................................................................
57



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin003.jpg]
TABLE OF CONTENTS (continued) Page ii 2.23. Defaulting Lenders
..........................................................................................................
57 2.24. Incremental Facilities
.......................................................................................................
59 2.25. Designated Borrowers
......................................................................................................
60 2.26. Collateral Security
...........................................................................................................
61 2.27. Non-Public Lender
...........................................................................................................
61 ARTICLE III. LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES.
........................................ 62 3.01. L/C-B/A Commitment
.....................................................................................................
62 3.02. Procedure for Issuance of Letter of Credit
....................................................................... 63 3.03.
Fees and Other Charges
...................................................................................................
63 3.04. L/C-B/A Participations
....................................................................................................
64 3.05. Reimbursement Obligation of the Borrower
.................................................................... 65 3.06.
Obligations Absolute
.......................................................................................................
65 3.07. Letter of Credit Payments
................................................................................................
66 3.08. Applications
.....................................................................................................................
66 3.09. Applicability of ISP and UCP
..........................................................................................
66 ARTICLE IV. CONDITIONS PRECEDENT
...........................................................................................
67 4.01. Conditions of Closing and Initial Term Credit Extension
............................................... 67 4.02. Conditions to Other
Extensions of Credit
........................................................................ 70
ARTICLE V. REPRESENTATIONS AND WARRANTIES
................................................................... 71 5.01.
Existence, Qualification and Power
.................................................................................
71 5.02. Authorization; No Contravention
....................................................................................
71 5.03. Governmental Authorization; Other Consents
................................................................. 71 5.04.
Binding Effect
..................................................................................................................
71 5.05. Financial Statements; No Material Adverse Effect; No Internal Control
Event .............. 71 5.06. Litigation
..........................................................................................................................
72 5.07. No
Default........................................................................................................................
72 5.08. Ownership of Property; Liens
..........................................................................................
72 5.09. Environmental Compliance
.............................................................................................
73 5.10. Insurance
..........................................................................................................................
73 5.11. Taxes
................................................................................................................................
73 5.12. ERISA Compliance
..........................................................................................................
73 5.13. Subsidiaries; Equity Interests
...........................................................................................
74 5.14. Margin Regulations; Investment Company Act; Other Regulations
............................... 74



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin004.jpg]
TABLE OF CONTENTS (continued) Page iii 5.15. Disclosure
........................................................................................................................
75 5.16. Compliance with Laws
....................................................................................................
75 5.17. Taxpayer Identification Number; Other Identifying Information
.................................... 75 5.18. Intellectual Property; Licenses,
Etc.
................................................................................
75 5.19. Perfection of Security Interest
.........................................................................................
76 5.20. Machinery and Equipment
...............................................................................................
76 5.21.
Solvency...........................................................................................................................
76 5.22. Bank Accounts
.................................................................................................................
76 5.23. Obligations as Senior Debt
..............................................................................................
76 5.24. Use of Proceeds
...............................................................................................................
76 5.25. Representations as to Foreign Loan Parties
..................................................................... 76 5.26.
Anti-Corruption Laws and Sanctions
...............................................................................
77 5.27. EEA Financial Institutions
...............................................................................................
77 ARTICLE VI. AFFIRMATIVE COVENANTS
.......................................................................................
78 6.01. Financial Statements
........................................................................................................
78 6.02. Certificates; Other Information
........................................................................................
79 6.03. Notices
.............................................................................................................................
80 6.04. Payment of Obligations
...................................................................................................
80 6.05. Preservation of Existence, Etc.
........................................................................................
81 6.06. Maintenance of Properties
...............................................................................................
81 6.07. Maintenance of Insurance
................................................................................................
81 6.08. Compliance with Laws, Organization Documents and Contractual
Obligations............. 81 6.09. Books and Records
..........................................................................................................
81 6.10. Inspection Rights
.............................................................................................................
81 6.11. Use of Proceeds
...............................................................................................................
82 6.12. Additional Guarantors and Pledgors
................................................................................
82 6.13. Approvals and Authorizations
.........................................................................................
83 6.14. Environmental Laws
........................................................................................................
84 6.15. Centre of Main Interest and Establishment
...................................................................... 84 6.16.
Certain Post-Closing Obligations
....................................................................................
84 ARTICLE VII. NEGATIVE COVENANTS
.............................................................................................
84 7.01. Liens
................................................................................................................................
84 7.02. Investments
......................................................................................................................
86



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin005.jpg]
TABLE OF CONTENTS (continued) Page iv 7.03.
Indebtedness.....................................................................................................................
88 7.04. Fundamental Changes
......................................................................................................
90 7.05. Dispositions
.....................................................................................................................
91 7.06. Restricted Payments
.........................................................................................................
92 7.07. Change in Nature of Business
..........................................................................................
94 7.08. Transactions with Affiliates
.............................................................................................
94 7.09. Burdensome Agreements
.................................................................................................
94 7.10. Use of Proceeds
...............................................................................................................
94 7.11. Financial Covenant
..........................................................................................................
95 7.12. Modifications of Certain Documents; Designation of Senior Debt
................................. 95 7.13. Sale-Leaseback Transactions
...........................................................................................
95 7.14. Changes in Fiscal Periods
................................................................................................
95 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
.................................................................. 95 8.01.
Events of Default
.............................................................................................................
95 8.02. Remedies upon Event of Default
.....................................................................................
97 8.03. Application of Funds
.......................................................................................................
98 ARTICLE IX. ADMINISTRATIVE AGENT
...........................................................................................
99 9.01. Appointment
....................................................................................................................
99 9.02. Delegation of Duties
........................................................................................................
99 9.03. Exculpatory Provisions
....................................................................................................
99 9.04. Reliance by Administrative Agent
.................................................................................
100 9.05. Notice of Default
...........................................................................................................
100 9.06. Non-Reliance on Agents and Other Lenders
................................................................. 100 9.07.
Indemnification
..............................................................................................................
101 9.08. Agent in Its Individual Capacity
....................................................................................
101 9.09. Successive Administrative Agent
..................................................................................
101 9.10. Joint Lead Arrangers and Co-Syndication Agents
......................................................... 101 ARTICLE X.
MISCELLANEOUS..........................................................................................................
102 10.01. Amendments and Waivers
.............................................................................................
102 10.02. Notices
...........................................................................................................................
103 10.03. No Waiver; Cumulative Remedies
................................................................................
104 10.04. Survival of Representations and Warranties
.................................................................. 104 10.05.
Payment of Expenses
.....................................................................................................
104



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin006.jpg]
TABLE OF CONTENTS (continued) Page v 10.06. Successors and Assigns;
Participations and Assignments ............................................. 106
10.07. Adjustments; Set-off
......................................................................................................
109 10.08. Counterparts
...................................................................................................................
109 10.09. Severability
....................................................................................................................
109 10.10. Integration
......................................................................................................................
110 10.11. GOVERNING LAW
......................................................................................................
110 10.12. Submission to Jurisdiction; Waivers
..............................................................................
110 10.13. Acknowledgments
.........................................................................................................
110 10.14. Releases of Guarantees and
Liens..................................................................................
111 10.15. Confidentiality
...............................................................................................................
111 10.16. WAIVERS OF JURY TRIAL
.......................................................................................
112 10.17. USA PATRIOT Act
.......................................................................................................
112 10.18. Judgment Currency
........................................................................................................
112 10.19. Representation Dutch Borrower.
...................................................................................
113 10.20. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.................... 113



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin007.jpg]
SCHEDULES 1.01 Existing Letters of Credit and Existing Bankers’ Acceptances 2.01
Commitments 5.05 Material Indebtedness and Other Liabilities at September 30,
2016 5.06 Litigation 5.08 Fee and Leasehold Real Property Assets 5.09
Environmental Matters 5.12(c) ERISA 5.12(d) Pension Plans 5.13 Subsidiaries;
Other Equity Investments 5.17 Identification Numbers for Designated Borrowers
that are Foreign Subsidiaries 5.18 Intellectual Property Matters 5.19 UCC Filing
Jurisdictions 5.22 Bank Accounts 6.16 Post-Closing Obligations 7.01 Existing
Liens (Including Exclusive Licenses of IP Rights) 7.03 Existing Indebtedness
7.09 Burdensome Agreements EXHIBITS Form of A Compliance Certificate B
Assignment and Assumption C Designated Borrower Request and Assumption Agreement
D Designated Borrower Notice E Forms of U.S. Tax Compliance Certificates F-1
Form of Increased Facility Activation Notice – Incremental Term Loans F-2 Form
of Increased Facility Activation Notice – Incremental Revolving Commitments F-3
Form of New Lender Supplement



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin008.jpg]
1 CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is dated as of January
31, 2017, among COLUMBUS MCKINNON CORPORATION, a New York corporation (the
“Company”), COLUMBUS MCKINNON DUTCH HOLDINGS 3 B.V., (the “Dutch Borrower”),
COLUMBUS MCKINNON EMEA GMBH (the “German Borrower” and, together with the
Company, the Dutch Borrower, the German Borrower and any other Designated
Borrower (as defined herein), the “Borrowers” and, each a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent. In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Acceptance Credit” means a
commercial Letter of Credit in which the applicable Issuing Lender engages with
the beneficiary of such Letter of Credit to accept a time draft. “Acquisition
Agreement” means the Agreement and Plan of Merger dated as of November 30, 2016,
among the Company, KoneCranes Plc, Hyvinkaa, Finland, a public limited company
incorporated under Finnish Law and the other parties thereto. “Acquisition
Agreement Representations” means the representations (if any) made by or on
behalf of the STAHL CS Companies in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Company (or any of
its Affiliates) has the right in accordance with the terms of the Acquisition
Agreement (taking into account applicable cure provisions) to terminate its
obligations under the Acquisition Agreement or to decline to consummate the
Specified Acquisition, in each case, as a result of a breach of such
representations in the Acquisition Agreement. “Administrative Agent” means
JPMorgan Chase Bank, N.A. in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agents” means the collective reference to the Administrative Agent
and any other agent identified on the cover page of this Agreement. “Aggregate
Exposure” means with respect to any Lender at any time, an amount equal to (a)
until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) such Lender’s Term Loans and (ii)
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin009.jpg]
2 “Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time. “Agreement”
means this Credit Agreement. “Alternative Currency” means each of Canadian
Dollar, Euro, Hong Kong Dollar, Sterling, Swiss Franc, Yen and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars. “Alternative Currency Sublimit” means
the lesser of (a) $40,000,000 and (b) the Revolving Commitment. The Alternative
Currency Sublimit is part of, and not in addition to, the Revolving Commitment.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption. “Applicable Foreign Loan Party Documents” has
the meaning specified in Section 5.25(a). “Applicable Payment Office” means the
office specified from time to time by the Administrative Agent as its Applicable
Payment Office by notice to the Company and the relevant Lenders (it being
understood that such Applicable Payment Office shall mean (i) with respect to
Loans denominated in Dollars, the office of the Administrative Agent specified
in Section 10.2 or such other office as may be specified from time to time by
the Administrative Agent to the Company and each Lender and (ii) with respect to
Loans denominated in an Alternative Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency as specified
from time to time by the Administrative Agent to the Company and each Lender,
until otherwise notified by the Administrative Agent). “Applicable Rate” means,
(a) with respect to the Initial Term Loans, 2.00% per annum in the case of Base
Rate Loans and 3.00% per annum in the case of Eurocurrency Rate Loans and (b)
with respect to Revolving Loans, from time to time, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin010.jpg]
3 Level Total Leverage Ratio Commitment Fee Eurocurrency Rate/CDOR Rate/HIBOR
Rate Standby Letter of Credit Fee Commercial Letter of Credit and Bankers’
Acceptance Fees Base Rate I Greater than or equal to 4.00x 0.45% 2.75% 2.75%
1.375% 1.75% II Less than 4.00x but greater than or equal to 3.25x 0.40% 2.50%
2.50% 1.25% 1.50% III Less than 3.25 but greater than or equal to 2.50x 0.35%
2.25% 2.25% 1.125% 1.25% IV Less than 2.50x but greater than or equal to 1.75x
0.30% 2.00% 2.00% 1.00% 1.00% V Less than 1.75x but greater than or equal to
1.00x 0.25% 1.75% 1.75% 0.875% 0.75% VI Less than 1.00x 0.20% 1.50% 1.50% 0.75%
0.50% Any increase or decrease in the Applicable Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, that (a) subject to clause (b) below, the Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date on which a Compliance Certificate for the fiscal quarter
ended March 31, 2017 is delivered shall be determined based upon Pricing Level
II and (b) if a Compliance Certificate is not delivered when due in accordance
with Section 6.02(a), then Pricing Level I shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until the first Business Day immediately after Compliance
Certificate is delivered. For Incremental Term Loans, such per annum rates as
shall be agreed to by the applicable Borrower and the applicable Incremental
Term Lenders as shown in the applicable Increased Facility Activation Notice.
“Applicant Borrower” has the meaning specified in Section 2.25(a). “Application”
means an application, in such form as the applicable Issuing Lender may specify
from time to time, requesting the applicable Issuing Lender to open a Letter of
Credit or BA. “Approved Fund” has the meaning specified in Section 10.06(b).
“Approved Restructuring Charges” means cash or non-cash restructuring charges
incurred by the Company and/or its Subsidiaries in an aggregate amount not to
exceed $30,000,000 for the term of this Agreement; provided that (i) $15,000,000
of such amount may be incurred in respect to the Specified Acquisition to the
extent incurred within 24 months following the Specified Acquisition and (ii)
other



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin011.jpg]
4 than charges incurred in respect of the Specified Acquisition, no more than
$5,000,000 may be incurred in any single fiscal year. “Assignment and
Assumption” means an Assignment and Assumption, substantially in the form of
Exhibit B. “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease. “Audited Financial Statements”
means the audited consolidated balance sheet of the Company and its Subsidiaries
for the fiscal year ended March 31, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Company and its Subsidiaries, including the notes thereto.
“Available Amount” means, as of any date of determination, an amount equal to
the sum of (without duplication) (i) $25,000,000, (ii) an amount (which shall
not be less than zero) equal to the Retained Excess Cash Flow Amount as of such
date of determination, (iii) the Net Cash Proceeds from any sale of Equity
Interests (other than Disqualified Equity Interests) by the Company or its
Subsidiaries after the Closing Date to any person other than Company or its
Subsidiaries (including upon exercise of warrants or options) and (iv) the Net
Cash Proceeds from any Dispositions of Investments permitted under Section
7.02(o). “Available Incremental Amount” means, as of any date of determination,
an amount equal to: (a) $ 75,000,000 (the “Capped Incremental Amount”); plus (b)
the maximum aggregate principal amount of Indebtedness secured by the Collateral
on a pari passu or junior basis with the Obligations that can be incurred
without causing the Secured Leverage Ratio, after giving effect to the
incurrence or establishment, as applicable, of any Incremental Facilities or
Incremental Equivalent Debt (which shall (i) assume that all Incremental
Facilities are secured by the Collateral on a pari passu basis with the
Obligations, (ii) assume the full amounts of any Incremental Revolving
Commitments established at such time are fully drawn, (iii) give effect to any
permanent repayment of Indebtedness prior to or substantially simultaneously
with the incurrence of such Incremental Equivalent Debt or Incremental
Facilities and (iv) not include the proceeds of such Incremental Loans or
Incremental Equivalent Debt in calculating unrestricted cash of the Company and
its Subsidiaries on hand) and the use of proceeds thereof, on a pro forma basis
(but without giving effect to any substantially simultaneous incurrence of any
Incremental Facility or Incremental Equivalent Debt made pursuant to the
foregoing clause (a) in connection therewith), to exceed 3.25:1.0 as of the end
of the most recently ended fiscal quarter for which financial statements have
been delivered (the “Secured Ratio Incremental Amount”); plus (c) in the case of
Incremental Equivalent Debt only, the maximum aggregate principal amount of
unsecured Indebtedness that can be incurred without causing the Total Leverage
Ratio, after giving effect to the incurrence or establishment of any Incremental
Equivalent Debt (which shall (i) assume the full amounts of any Incremental
Revolving Commitments established at such time are fully drawn, (ii) give effect
to any permanent repayment of Indebtedness prior to or substantially
simultaneously with



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin012.jpg]
5 the incurrence of such Incremental Equivalent Debt and (iii) not include the
proceeds of such Incremental Equivalent Debt in calculating unrestricted cash of
the Company and its Subsidiaries on hand) and the use of proceeds thereof, on a
pro forma basis (but without giving effect to any substantially simultaneous
incurrence of any Incremental Facility or Incremental Equivalent Debt made
pursuant to the foregoing clause (a) in connection therewith), to exceed 4.0:1.0
as of the end of the most recently ended fiscal quarter for which financial
statements have been delivered (the “Unsecured Ratio Incremental Amount” and
together with the Secured Ratio Incremental Amount, the “Ratio Incremental
Amounts”); provided that (a) all Incremental Facilities and Incremental
Equivalent Debt shall be incurred under the Ratio Incremental Amounts prior to
the Capped Incremental Amount and (b) Indebtedness may be incurred under the
Capped Incremental Amount and the Ratio Incremental Amount, and proceeds from
any such incurrence under the Capped Incremental Amount and the Ratio
Incremental Amount may be utilized in a single transaction by first calculating
the incurrence under the Ratio Incremental Amount (without inclusion of any
amounts to be utilized pursuant to the Capped Incremental Amount) and then
calculating the incurrence under the Capped Incremental Amount. “Available
Revolving Commitment” means as to any Revolving Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Commitment then in
effect over (b) such Lender’s Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender’s Revolving Extensions of Credit for
the purpose of determining such Lender’s Available Revolving Commitment pursuant
to Section 2.08(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero. “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bank Product
Obligations” means every obligation of the Company and its Subsidiaries under
and in respect of any (a) Swap Contract with the Administrative Agent, any
Lender or any Affiliate thereof, or any Person that was a Lender or Affiliate
thereof at the time of making such Swap Contract, to which the Company or such
Subsidiary is a party or which the Company or such Subsidiary has guaranteed and
(b) one or more of the following types of services or facilities (or with
respect to Cash Management Services, any Person that was a Lender or Affiliate
thereof at the time of making such Cash Management Services) extended to the
Company or such Subsidiary (or which the Company or such Subsidiary has
guaranteed) by the Administrative Agent, any Lender or any Affiliate thereof:
(i) credit and purchase cards, (ii) lease financing or related services, (iii)
Cash Management Services, and (iv) electronic business-to-business payment
arrangements (and any corresponding float financing on accounts payable related
thereto). “Bankers’ Acceptance” or “BA” means a time draft, drawn by the
beneficiary under an Acceptance Credit and accepted by the applicable Issuing
Lender upon presentation of documents by the beneficiary of an Acceptance Credit
pursuant to Article III hereof, in the standard form for bankers’ acceptances of
the applicable Issuing Lender. “Bankers’ Acceptance” or “BA” shall include
Existing Bankers’ Acceptances.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin013.jpg]
6 “Bankruptcy Event” means with respect to any Person, such Person becomes, in
any relevant jurisdiction, the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person. “Base Rate” means for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate on such day (or, if such day is not a Business Day,
the next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%. Any change in the Base Rate due to a change in the Prime Rate,
the NYFRB Rate or such Eurocurrency Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the NYFRB Rate or such
Eurocurrency Rate, respectively. “Base Rate Loan” means a Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars. “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto. “Borrower Materials” has the meaning specified in
Section 6.02. “Borrowing” means the borrowing of a Term Loan, Revolving Loan or
Swingline Loan, as the context may require. “Borrowing Date” means any Business
Day specified by the Company as a date on which a Borrower requests the relevant
Lenders to make Revolving Loans or Term Loans hereunder. “Business Day” means a
day other than a Saturday, Sunday or other day on which commercial banks in New
York City and London are authorized or required by law to close; provided, that
(a) if such day relates to any Revolving Loan denominated in a currency other
than Dollars or Euros, such term shall also mean any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
applicable foreign currency or foreign exchange interbank market but shall
exclude any day on which banks are not open for general business in the
principal financial center of the country of that currency, (b) if such day
relates to any Revolving Loan denominated in Euro, such term shall also mean a
Target Operating Day that is also a London Business Day, and (c) if such day
relates to any Eurocurrency Rate Loan in Dollars, such term shall mean a day
other than a Saturday, Sunday or other day on which commercial banks in New York
City are authorized or required by law to close which is also a London Business
Day. “Canadian Dollar” means the lawful currency of Canada. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin014.jpg]
7 property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement, in each case, if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof). “Capped
Incremental Amount” has the meaning specified in the definition of “Available
Incremental Amount.” “Cash Management Services” means any services provided from
time to time by the Administrative Agent, any Lender or any Affiliate thereof to
the Company or any Subsidiary (or guaranteed by the Company or any Subsidiary)
in connection with operating, collections, payroll, trust, or other depository
or disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services. “CDOR Rate”
means for any Loans in Canadian Dollars, the CDOR Screen Rate. “CDOR Screen
Rate” means with respect to any Interest Period for any Loans in Canadian
Dollars, the average rate for bankers acceptances as administered by the
Investment Industry Regulatory Organization of Canada (or any other Person that
takes over the administration of that rate) with a tenor equal in length to such
Interest Period, as displayed on CDOR page of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected from time to time by the Administrative Agent in its
reasonable discretion. “Change of Control” means an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election to that board or equivalent governing body was approved by individuals
referred to in clause (i) above constituting at the time of such election at
least a majority of that board or equivalent governing body or (iii) whose
election to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election at least a majority of that board or equivalent governing body;



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin015.jpg]
8 (c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully- diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or (d) the Company shall cease to have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting
power of the Equity Interest of each other Loan Party, free and clear of all
Liens (other than any Liens granted hereunder and Liens permitted under Section
7.01). “Closing Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).
“Co-Syndication Agents” means PNC Capital Markets LLC, Citizens Bank, N.A., and
Manufacturers and Traders Trust Company. “Code” means the Internal Revenue Code
of 1986. “Collateral” means all of the property, rights and interests of the
Loan Parties and their Subsidiaries that are or are intended to be subject to
the Liens created by the Security Documents. “Commitment” means, as to any
Lender, the sum of the Term Commitment and the Revolving Commitment of such
Lender. “Commitment Fee Rate” means the rate set forth in the Applicable Rate
grid. “Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated Current Assets” means, on any date,
all amounts (other than cash and cash equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries at
such date. “Consolidated Current Liabilities” means, on any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Company and its Subsidiaries at such date, but excluding (a) the current
portion of Funded Debt of the Company and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein. “Consolidated
EBITDA” means, for any period and without duplication, (a) Consolidated Net
Income for such period, plus (b) to the extent deducted in calculating
Consolidated Net Income and without duplication (i) income taxes expensed during
such period, (ii) Interest Expense during such



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin016.jpg]
9 period, (iii) depreciation, amortization and other Non-Cash Charges accrued
for such period, (iv) Approved Restructuring Charges incurred during such
period, (v) non-cash losses from any Recovery Event, Disposition or discontinued
operation during such period, (vi) non cash losses arising from mark- to-market
hedging arrangements, (vii) all non-recurring premiums, fees, costs and expenses
(including, without limitation, any prepayment premiums, bonuses, foreign
currency hedging costs incurred in connection with the consideration for such
Material Acquisition and any loan forgiveness and associated tax gross up
payments and fees) incurred or payable by or on behalf of the Company, the
Borrowers or any Subsidiary in connection with any Material Acquisition during
such period (excluding the Specified Acquisition), in each case, whether or not
such Material Acquisition is consummated and (viii) Pro Forma Adjustments in
connection with such Material Acquisition (including the Specified Acquisition)
during such period; provided that (A) such Pro Forma Adjustments shall be
calculated net of the amount of actual benefits realized and (B) the aggregate
amount of all amounts under clause (vii) and this clause (viii) that increase
Consolidated EBITDA in any such period shall not exceed, and shall be limited
to, 15% of Consolidated EBITDA in respect of such period (calculated after
giving effect to such adjustments and all other adjustments to Consolidated
EBITDA), and (ix) Transaction Costs recorded on or prior to 12 months after the
Closing Date in an aggregate amount not to exceed $15,000,000, minus (c) to the
extent such items were added in calculating Consolidated Net Income (i)
extraordinary gains during such period, (ii) gains from any Recovery Event,
Disposition, or discontinued operation during such period, (iii) interest and
other income (excluding interest and other income related to CM Insurance
Company, Inc.) during such period, (iv) Federal, state, local and foreign income
tax credits of the Company and its Subsidiaries for such period, and (v) all
non-cash items for such period (including, without limitation, non-cash gains
arising from mark-to-market hedging arrangements). “Consolidated Net Income”
means, for any period, for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP, the net income of the Company and its
Subsidiaries. “Consolidated Working Capital” means, on any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date. “Contractual Obligation” means, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Agreement” means any grant of security interest in copyrights owned
by any Loan Party, made by any Loan Party in favor of the Administrative Agent,
or any of its predecessors. “Covenant Trigger” has the meaning specified in
Section 7.11. “Credit Party” means the Administrative Agent, each Issuing
Lender, the Swingline Lender or any other Lender and, for the purposes of
Section 10.13 only, any other Agent and the Joint Lead Arrangers. “CRR” means
the Council Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin017.jpg]
10 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default. “Defaulting Lender” means, subject to Section
2.23, any Lender that, as determined by the Administrative Agent, (a) has failed
to perform its obligation to (i) fund all or any portion of its Loans, within
two Business Days of the date such Loans were required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the
Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), (d) has, or has a
direct or indirect parent company that has become the subject of a Bankruptcy
Event; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (e) has become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.23) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the Issuing Lender, the
Swingline Lender and each other Lender promptly following such determination.
“Designated Borrower” means (i) as of the Closing Date, the Dutch Borrower, the
German Borrower, and additionally (ii) any Subsidiaries of the Company that
become party to this Agreement pursuant to Section 2.25 after the Closing Date.
“Designated Borrower Notice” has the meaning specified in Section 2.25(a).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.25(a).



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin018.jpg]
11 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Disqualified Equity Interest” means, with respect to any
Person, any Equity Interest in such Person that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable,
either mandatorily or at the option of the holder thereof), or upon the
happening of any event or condition: (a) matures or is mandatorily redeemable
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); (c)
is redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) or is required to be repurchased by the Company or any
Subsidiary, in whole or in part, at the option of the holder thereof; or (d)
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital; in each case, on or prior to the date that is
91 days after the Latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the Closing
Date, the Closing Date); provided, however, that (i) an Equity Interest in any
Person that would not constitute a Disqualified Equity Interest but for terms
thereof giving holders thereof the right to require such Person to redeem or
purchase such Equity Interest upon the occurrence of an “asset sale” or a
“change of control” (or similar event, however denominated) shall not constitute
a Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Dollar” and “$” mean lawful money of the
United States. “Dollar Equivalent” means, at any time, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency. The Dollar Equivalent at any time of the amount of any
Letter of Credit, Bankers’ Acceptance or Loan denominated in an Alternative
Currency shall be the amount most recently determined as provided in Section
1.05.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin019.jpg]
12 “Domestic Loan Party” means a Loan Party that is organized under the laws of
any political subdivision of the United States. “Domestic Loan Party
Obligations” means Obligations of the Domestic Loan Parties. “Domestic
Subsidiary” means any Subsidiary that is organized under the laws of any
political subdivision of the United States. “Dutch Borrower” has the meaning
specified in the introductory paragraph hereto. “Dutch Designated Borrower”
means any Designated Borrower organized under the laws of the Netherlands.
“Dutch Insolvency Event” means any bankruptcy (faillissement), suspension of
payments (surseance van betaling), administration (onderbewindstelling),
dissolution (ontbinding) and any other event whereby the relevant company is
limited in the right to dispose of its assets under the laws of the Netherlands.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “ECF Percentage” means 50%; provided, that, with respect
to each fiscal year of the Company ending after April 1, 2017, the ECF
Percentage for such fiscal year shall be reduced to (i) 25% if the Secured
Leverage Ratio as of the last day of such fiscal year is not greater than 3.00
to 1.00 and (ii) 0% if the Secured Leverage Ratio as of the last day of such
fiscal year is not greater than 2.00 to 1.00. “EMU” means the economic and
monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998. “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency. “Environmental Indemnity Agreement” means that
certain Environmental Indemnity Agreement, dated as of the date hereof among the
Company, Yale Industrial Products, Inc., Crane Equipment & Service, Inc.,
Unified Industries Inc., Magnetek, Inc. and the Administrative Agent, as
amended, modified and/or restated from time to time. “Environmental Laws” means
any and all Federal, state, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin020.jpg]
13 environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
water or public wastewater treatment systems, applicable in, or pursuant to the
laws of, any jurisdiction. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Company, any
other Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code). “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Company or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate or the treatment of a
Pension Plan amendment as a termination, under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f)
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate; or (i) a Foreign Plan Event. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor Person), as in effect from time to time. “Euro”
and “EUR” mean the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation. “Eurocurrency Base Rate” means (A) with
respect to any Eurocurrency Rate Loan for any



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin021.jpg]
14 applicable currency (other than a Non-Quoted Currency) and for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars or the relevant currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBOR Screen Rate”) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period (or in the case of any Eurocurrency Rate
Loan denominated in Sterling, on the same day as the commencement of such
Interest Period) and (B) with respect to any Eurocurrency Rate Loan for a
Non-Quoted Currency and for any Interest Period, the applicable Local Screen
Rate for such Non-Quoted Currency as of the Specified Time and on the Quotation
Day for such Non-Quoted Currency and Interest Period; provided that if the LIBOR
Screen Rate or a Local Screen Rate, as applicable, shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate or a Local Screen Rate, as applicable,
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the Eurocurrency
Base Rate shall be the Interpolated Rate (provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes at
such time); provided further that if the Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement).
“Eurocurrency Tranche” means the collective reference to Eurocurrency Rate Loans
of the same currency under a particular Facility the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day). “Eurocurrency Rate Loan” means Loans the rate of interest applicable
to which is based upon the Eurocurrency Rate. All Revolving Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans. “Eurocurrency Rate”
means with respect to each day during each Interest Period pertaining to a
Eurocurrency Rate Loan, a rate per annum determined for such day in accordance
with the following formula: Eurocurrency Base Rate 1.00 - Eurocurrency Reserve
Requirements ; provided that, with respect to Term Loans, the Eurocurrency Rate
shall not be less than 1.00% per annum. “Eurocurrency Reserve Requirements”
means for any day as applied to a Eurocurrency Rate Loan, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the FRB or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System. “Event of Default” has the meaning specified
in Section 8.01.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin022.jpg]
15 “Excess Cash Flow” means, for any fiscal year of the Company, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the Disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Company and its Subsidiaries in cash during such fiscal year on account of
capital expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Company and its Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
and (vi) the aggregate net amount of non-cash gain on the Disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income. “Excess Cash Flow Application Date”
has the meaning specified in Section 2.11(c). “Excluded Taxes” means, any of the
following Taxes imposed on or with respect to any Credit Party or required to be
withheld or deducted from a payment to a Credit Party, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Credit Party being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Company under Section 2.22) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 2.19(a) or (d), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Credit Party’s failure to comply with Section 2.19(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “Existing Bankers’ Acceptances”
means each Bankers’ Acceptance issued by JPMorgan Chase Bank, N.A. and other
financial institutions (including any Bankers’ Acceptance deemed to be issued)
under the Existing Credit Agreement and listed on Schedule 1.01. “Existing
Credit Agreement” means that certain Credit Agreement, dated as of January 23,
2015, as amended to the date hereof, among the Company, JPMorgan Chase Bank,
N.A., as the administrative agent and the other lenders and agents party
thereto. “Existing Investment” has the meaning specified in Section 7.02(j).



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin023.jpg]
16 “Existing Letters of Credit” means any Letter of Credit issued by JPMorgan
Chase Bank, N.A. (including any Letter of Credit deemed to be issued) under the
Existing Credit Agreement and listed on Schedule 1.01. “Facility” means each of
(a) the Initial Term Loans (the “Initial Term Loan Facility”), (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”, and when in reference to the Incremental Revolving Commitments only,
the “Incremental Revolving Facility”) and (c) the Incremental Term Loans (the
“Incremental Term Facility”). “FASB ASC” means the Accounting Standards
Codification of the Financial Accounting Standards Board. “FATCA” means Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, intergovernmental agreements entered into pursuant to
the foregoing, any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any law, regulation, rule, promulgation, guidance notes, practices or
official agreement implementing an official government agreement with respect to
the foregoing. “Federal Funds Effective Rate” means, for any day, the rate
calculated by the NYFRB based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the NYFRB shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate;
provided, that, if the federal funds effective rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. “Fee
Payment Date” means (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period. “Foreign Borrower” means the Dutch Borrower, the German
Borrower and any Designated Borrower that is a Foreign Subsidiary. “Foreign
Borrower Sublimit” means the lesser of (a) $80,000,000 and (b) the Revolving
Commitment. The Foreign Borrower Sublimit is part of, and not in addition to,
the Revolving Commitment. “Foreign Government Scheme or Arrangement” has the
meaning specified in Section 5.12(e). “Foreign Lender” means, (a) if the
applicable Borrower is a U.S. Person, a Lender that is not a U.S. Person, and
(b) if the applicable Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction. “Foreign Loan Party” means a Loan Party
that is organized under the laws of a jurisdiction other than the United States,
a State thereof or the District of Columbia. “Foreign Loan Party Obligations”
means Obligations of each Foreign Loan Party. “Foreign Plan” has the meaning
specified in Section 5.12(e).



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin024.jpg]
17 “Foreign Plan Event” means, with respect to any Foreign Plan or Foreign
Government Scheme or Arrangement, (a) the failure to make, or if applicable,
accrue in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Government Scheme or Arrangement; (b) the failure to register or loss of
good standing with applicable regulatory authorities of any such Foreign Plan or
Foreign Government Scheme or Arrangement required to be registered; or (c) the
failure of any Foreign Plan or Foreign Government Scheme or Arrangement to
comply with any material provisions of applicable law and regulations or with
the material terms of such Foreign Plan or Foreign Government Scheme or
Arrangement. “Foreign Subsidiary” means any Subsidiary that is organized under
the laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia. “FRB” means the Board of Governors of the Federal Reserve
System of the United States (or any successor). “Funded Debt” means, as to any
Person, all Indebtedness of such Person that matures more than one year from the
date of its creation or matures within one year from such date but is renewable
or extendible, at the option of such Person, to a date more than one year from
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
from such date, including all current maturities and current sinking fund
payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrowers,
Indebtedness in respect of the Loans. “Funding Office” means the office of the
Administrative Agent specified in Section 10.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Company and the Lenders. “GAAP” means (a) generally
accepted accounting principles in the United States set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, or
(b) in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization, each as applicable to the circumstances as of the date of
determination, consistently applied. “German Borrower” has the meaning specified
in the introductory paragraph hereto. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra- national bodies
such as the European Union or the European Central Bank). “Guarantee” means, as
to any Person, any (a) obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin025.jpg]
18 level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantors” means, collectively, the Company (other than
with respect to its Obligations) each Subsidiary of the Company listed as
“Guarantor” on the signature pages hereto and each other Person (other than a
Borrower) which guaranties the Obligations. With respect to any Domestic Loan
Party Obligation, “Guarantor” shall exclude any Foreign Subsidiary of the
Company. “Guarantee Agreement” means that certain Guarantee Agreement, dated as
of the date hereof, from the Company and certain of its Domestic Subsidiaries to
the Administrative Agent, as amended, modified and/or restated from time to
time. “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law. “HIBOR Rate” means for any Loans in Hong Kong Dollars, the
HIBOR Screen Rate. “HIBOR Screen Rate” means with respect to any Loan
denominated in Hong Kong Dollars and for any Interest Period with respect
thereto, the percentage rate per annum designated as “FIXING @ 11.00” (or any
replacement designation or, if not designation appears, the arithmetic average
(rounded upwards to five decimal places) of the displayed rates) for the
relevant period displayed under the heading “HONG KONG INTERBANK OFFERED RATES
(HK DOLLAR)” on the Reuters Screen HIBOR1=R Page or HIBOR2=R Page (as
appropriate) (or any replacement Reuters page which displays that rate) (in each
case the “HIBOR Screen Rate”) as of the Specified Time on the Quotation Day for
such Interest Period; provided that if the HIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if an Impacted Interest Period exists with respect to Hong
Kong Dollars, then the Eurocurrency Rate shall be the Interpolated Rate; and
provided further that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement “Hong Kong
Dollar” means the lawful currency of Hong Kong. “Increased Facility Activation
Date” means any Business Day on which any Incremental Lender shall execute and
deliver to the Administrative Agents an Increased Facility Activation Notice
pursuant to Section 2.24(a). “Increased Facility Activation Notice” means a
notice substantially in the form of Exhibit F-1 or F-2, as applicable.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin026.jpg]
19 “Increased Facility Closing Date” means any Business Day designated as such
in an Increased Facility Activation Notice. “Incremental Equivalent Debt” means
any Indebtedness incurred by the Company or any of its Subsidiaries in the form
of one or more series of secured or unsecured bonds, debentures, notes or
similar instruments that are issued in a public offering, Rule 144A or other
private placement or bridge in lieu of the foregoing, or senior or subordinated
mezzanine Indebtedness or term loans; provided that (a) if such Indebtedness is
secured, (i) such Indebtedness shall be secured by the Collateral (x) in the
case of bonds, debentures, notes or similar instruments, on a pari passu or
junior basis to the Obligations, and (y) in the case of loans, on a junior basis
to the Obligations (but, in each case, without regard to the control of
remedies) and shall not be secured by any property or assets of the Company or
any of the Subsidiaries other than the Collateral, (ii) the security agreements
relating to such Indebtedness are substantially similar to the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent and other than, in the case of Indebtedness secured on a
junior basis, with respect to priority) and (iii) a representative, trustee,
collateral agent, security agent or similar Person acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement, (b) such Indebtedness (x) if secured on a pari passu basis to the
Obligations, does not mature earlier than the Latest Maturity Date in effect
hereunder at the time of incurrence thereof, (y) if secured on a junior basis to
the Obligations or unsecured, does not mature earlier than the date that is 91
days after the Latest Maturity Date in effect hereunder at the time of
incurrence thereof and (z) has a weighted average life to maturity no shorter
than the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (c) such Indebtedness contains covenants, events of default and
other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions and, when taken as a whole (other than
interest rates, fees and optional prepayment or redemption terms), are
substantially identical to, or are not more favorable to the investors or
lenders providing such Indebtedness than, those set forth in the Loan Documents
(other than covenants or other provisions applicable only to periods after the
Latest Maturity Date then in effect); provided that a certificate of a financial
officer of the Company delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness or the modification,
refinancing, refunding, renewal or extension thereof (or such shorter period of
time as may reasonably be agreed by the Administrative Agent), together with a
reasonably detailed description of the material terms and conditions of such
Incremental Equivalent Debt or drafts of the material definitive documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
unless the Administrative Agent provides notice to the Company of its reasonable
objection during such period together with a reasonable description of the basis
upon which it objects, (d) in the case of Incremental Equivalent Debt in the
form of bonds, debentures, notes or similar instruments, such Indebtedness does
not provide for any amortization, mandatory pre-payment, redemption or
repurchase (other than upon a change of control, fundamental change, conversion
or exchange in the case of convertible or exchangeable Indebtedness, customary
asset sale or event of loss mandatory offers to purchase, and customary
acceleration rights after an event of default) prior to the Latest Maturity Date
then in effect and (e) such Indebtedness is not guaranteed by any Person other
than Loan Parties. Incremental Equivalent Debt will include any Registered
Equivalent Notes issued in exchange therefor. “Incremental Facilities” means,
collectively, the Incremental Term Facility and the Incremental Revolving
Facility. “Incremental Lender” means an Incremental Revolving Lender or an
Incremental Term Lender. “Incremental Revolving Commitment” means, with respect
to any Lender, the commitment, if any, of such Lender, established pursuant to
an Increased Facility Activation Notice and Section 2.24(a), to make Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin027.jpg]
20 hereunder in an aggregate principal and/or face amount not to exceed the
amount set forth in the Increased Facility Activation Notice providing for
Incremental Revolving Commitments. “Incremental Revolving Facility” has the
meaning specified in the definition of “Facility”. “Incremental Revolving
Lender” means (a) on any Increased Facility Activation Date relating to
Revolving Facility, the Lenders signatory to the relevant Increased Facility
Activation Notice and (b) thereafter, each a Lender with an Incremental
Revolving Commitment. “Incremental Term Commitment” means, with respect to any
Lender, the commitment, if any, of such Lender, established pursuant to an
Increased Facility Activation Notice and Section 2.24(a), to make Incremental
Term Loans in an aggregate principal amount not to exceed the amount set forth
in the Increased Facility Activation Notice providing for Incremental Term
Commitments. “Incremental Term Facility” has the meaning specified in the
definition of “Facility”. “Incremental Term Lenders” means (a) on any Increased
Facility Activation Date relating to Incremental Term Loans, the Lenders
signatory to the relevant Increased Facility Activation Notice and (b)
thereafter, each Lender that is a holder of an Incremental Term Loan.
“Incremental Term Loans” means any term loans made pursuant to Section 2.24(a).
“Incremental Term Maturity Date” means with respect to the Incremental Term
Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Swap Contract; (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than 90
days after the date on which such trade account payable was created); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) Capital Lease Obligations and Synthetic Lease Obligations; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin028.jpg]
21 redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is made expressly non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease Obligations or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document and (b) to the
extent not otherwise described in (a), Other Taxes. “Indemnitees” has the
meaning specified in Section 10.05. “Information” has the meaning specified in
Section 10.15. “Initial Term Commitment” means as to any Initial Term Lender,
the obligation of such Initial Term Lender, if any, to make an Initial Term Loan
to the Company in a principal amount not to exceed the amount set forth under
the heading “Initial Term Commitment” opposite such Initial Term Lender’s name
on Schedule 2.01. The aggregate amount of the Initial Term Commitments is
$445,000,000 on the Closing Date. For the avoidance of doubt, the Initial Term
Loans shall be denominated in Dollars only. “Initial Term Lender” means each
Lender that has an Initial Term Commitment or that holds an Term Loan. “Initial
Term Loan” has the meaning specified in Section 2.01. “Initial Term Loan
Maturity Date” means the date that is seven years after the Closing Date.
“Initial Term Percentage” means as to any Initial Term Lender, the percentage
which the aggregate principal amount of such Initial Term Lender’s Initial Term
Loans then outstanding constitutes of the aggregate principal amount of the
Initial Term Loans then outstanding. “Insolvency Regulation” means the Council
Regulation (EC) No. 1346/2000 29 May 2000 on Insolvency Proceedings.
“Intellectual Property Security Agreements” means each Trademark Agreement,
Patent Agreement or Copyright Agreement. “Intercreditor Agreement” means (a) in
respect of Indebtedness intended to be secured by some or all of the Collateral
on a pari passu basis with the Obligations, an intercreditor agreement
reasonably acceptable to the Administrative Agent the terms of which are
consistent with market terms governing security arrangements for the sharing of
Liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
Liens, as reasonably determined by the Administrative Agent and the Company, and
(b) in respect of Indebtedness intended to be secured by some or all of the
Collateral on a junior priority basis with the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin029.jpg]
22 Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a junior basis at
the time such inter-creditor agreement is proposed to be established in light of
the type of Indebtedness to be secured by such Liens, as reasonably determined
by the Administrative Agent and the Company. “Interest Expense” means, for any
period, the sum, without duplication, for the Company and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP), of the following:
(a) all interest in respect of Indebtedness accrued or paid during such period
(whether or not actually paid during such period), plus (b) the net amounts paid
(or minus the net amounts received) in respect of interest rate Swap Contracts
during such period, excluding reimbursement of legal fees and other similar
transaction costs and excluding payments required by reason of the early
termination of interest rate Swap Contracts in effect on the Closing Date, plus
(c) all fees, including letter of credit or bankers’ acceptance fees and
expenses, (but excluding reimbursement of legal fees), plus (d) the amortization
of financing costs in connection with Indebtedness. “Interest Payment Date”
means, (a) as to any Loan other than a Base Rate Loan, the last day of each
Interest Period applicable to such Loan and the Initial Term Loan Maturity Date
or the Revolving Termination Date (as applicable); provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swingline Loan), the last day of each March, June,
September and December and the Initial Term Loan Maturity Date or the Revolving
Termination Date (as applicable). “Interest Period” means, as to any
Eurocurrency Rate Loan, CDOR Rate Loan or HIBOR Rate Loan, (a) initially, the
period commencing on the borrowing date, as the case may be, with respect to
such Eurocurrency Rate Loan, CDOR Rate Loan or HIBOR Rate Loan, and ending one,
two, three or six (or, if agreed to by all Lenders under the relevant Facility,
twelve) months thereafter ; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Rate Loan, CDOR Rate Loan or HIBOR Rate Loan, and ending one, two, three or six
(or, if agreed to by all Lenders under the relevant Facility, twelve) months
thereafter, as selected by the Company by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., Local Time, on the date that is
(i) three Business Days (in the case of Eurocurrency Rate Loans denominated in
Dollars) and (ii) four Business Days (in the case of Eurocurrency Rate Loans
denominated in Alternative Currencies, CDOR Rate Loans denominated in Canadian
Dollars, HIBOR Rate Loans denominated in Hong Kong Dollars) prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following: (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day; (ii) the Borrowers may not select an
Interest Period under a particular Facility that would extend beyond the
Revolving Termination Date or beyond the date final payment is due on the
relevant Initial Term Loans, as the case may be; (iii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin030.jpg]
23 (iv) the Borrowers shall select Interest Periods so as not to require a
payment or prepayment of any Eurocurrency Rate Loan, CDOR Rate Loan or HIBOR
Rate Loan during an Interest Period for such Loan. “Internal Control Event”
means a material weakness in, or fraud that involves management or other
employees who have a significant role in, the Company’s internal controls over
financial reporting, in each case as described in the Securities Laws.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time, provided that if the Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. “IP Rights” has the meaning specified in Section 5.18. “IRS” means
the United States Internal Revenue Service. “ISP” means, with respect to any
Letter of Credit, the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance). “Issuing Lender” means
each of JPMorgan Chase Bank, N.A. and PNC Bank, N.A. and any other Revolving
Lender approved by the Administrative Agent and the applicable Borrower that has
agreed in its sole discretion to act as an “Issuing Lender” hereunder, or any of
their respective affiliates, in each case in its capacity as issuer of any
Letter of Credit or BA. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender. “Joint Lead Arrangers”
means J.P. Morgan Chase Bank, N.A., PNC Capital Markets LLC, Citizens Bank,
N.A., and Manufacturers and Traders Trust Company, in their capacities as joint
lead arrangers and joint bookrunners and BMO Capital Markets Corp. in its
capacity as joint lead arranger solely with respect to the Revolving Facility.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including in
respect of any Incremental Facility. “Law” means, as to any Person,
collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin031.jpg]
24 charged with the enforcement, interpretation or administration thereof, and
all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject. “L/C-B/A Commitment”
$40,000,000. “L/C-B/A Credit Extension” means, with respect to any Letter of
Credit or Bankers’ Acceptance, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof. “L/C-B/A
Exposure” means at any time, the total L/C-B/A Obligations. The L/C-B/A Exposure
of any Revolving Lender at any time shall be its Revolving Percentage of the
total L/C-B/A Exposure at such time. “L/C-B/A Obligations” means at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate then
undrawn and unexpired amount of the then outstanding Letters of Credit and
Bankers’ Acceptances and (b) the Dollar Equivalent of the aggregate amount of
drawings under Letters of Credit and Bankers’ Acceptances that have not then
been reimbursed pursuant to Section 3.05. “L/C-B/A Participants” means the
collective reference to all the Revolving Lenders other than the Issuing Lender.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender. “Lender Parent” means with
respect to any Lender, any Person as to which such Lender is, directly or
indirectly, a Subsidiary. “Lending Office” means, as to any Lender, the office
or offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent. “Letter of Credit” means any
letter of credit issued hereunder and shall include the Existing Letters of
Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit. “Letter of Credit-B/A Expiration Date” means the day that is
five days prior to the Revolving Termination Date then in effect (or, if such
day is not a Business Day, the next preceding Business Day). “LIBOR Screen Rate”
has the meaning specified in the definition of “Eurocurrency Base Rate.” “Lien”
means, in any jurisdiction, any mortgage, pledge, hypothecation, assignment,
exclusive license, deposit arrangement, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing). “Liquidity” means, as of any date of determination, an amount equal
to the sum of (a) the unrestricted cash on hand of the Company and its
Subsidiaries on such date, plus (b) the result of (i) the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin032.jpg]
25 Revolving Commitments in effect on such date, minus (ii) the Total Revolving
Extensions of Credit on such date. “Loan” means any loan made by any Lender
pursuant to this Agreement. “Loan Documents” means this Agreement, each
Designated Borrower Request and Assumption Agreement, each Note and each of the
Security Documents or any other agreement, instrument or document designated by
its terms as a Loan Document. “Loan Parties” means, collectively, the Company,
the Dutch Borrower, the German Borrower, each Designated Borrower and each
Guarantor. “Local Screen Rate” means the CDOR Screen Rate and the HIBOR Screen
Rate. “Local Time” means (a) in the case of a Loan, Borrowing or Letter of
Credit disbursement denominated in Dollars, New York City time or (b) in the
case of a Loan or Borrowing denominated in an Alternative Currency, local time
at the place of funding (it being understood that such local time shall mean
London, England time unless otherwise notified by the Administrative Agent).
“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Initial Term Loans
or the Total Revolving Extensions of Credit, as the case may be, outstanding
under such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments). “Material Acquisition” means a Permitted
Acquisition involving aggregate consideration in excess of $100,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company or the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents to which they are party; or (c) a
material adverse effect upon the legality, validity, binding effect,
enforceability or rights and remedies of the Administrative Agent or the Lenders
against the Loan Parties under the Loan Documents. “Material Rental Obligation”
means the obligation of the Loan Parties to pay rent under any one or more
operating leases with respect to any real or personal property that is material
to the business of the Loan Parties and as to which the aggregate amount of all
rents payable during any fiscal year exceeds $4,000,000. “Maturity Date” means
the Initial Term Maturity Date, the Incremental Term Maturity Date with respect
to Incremental Term Loans or the Revolving Termination Date, and any amendment
or extension of the foregoing with respect to all or a portion of any Loans or
Commitments as permitted hereunder. “Modified Investment” has the meaning
specified in Section 7.02(j). “Multiemployer Plan” means any employee benefit
plan of the type described in Section 4001(a)(3) of ERISA, to which the Company
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin033.jpg]
26 “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means: (a) with respect to the sale of any asset by the
Company or its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such sale (including any cash received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset, so long as
the lien securing such Indebtedness is permitted pursuant to Section 7.01, and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by such Loan Party in connection with such sale and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
asset sale as a result of any gain recognized in connection therewith; and (b)
with respect to the sale of any capital stock or other equity interest or the
incurrence of any Indebtedness by the Company or its Subsidiaries, the excess of
(i) the sum of the cash and cash equivalents received in connection with such
sale or incurrence over (ii) the underwriting discounts and commissions, and
other out-of-pocket expenses, incurred by the Company or its Subsidiaries in
connection with such sale or incurrence. “New Lender Supplement” has the meaning
specified in Section 2.24(b). “Non-Cash Charges” means, with respect to any
calculation of Consolidated Net Income for any period, all non-cash losses and
charges deducted in such calculation, as determined in accordance with GAAP
(excluding inventory and account receivable write-downs and charge-offs),
including, without limitation, non-cash recognition of unrealized declines in
the market value of marketable securities recorded in accordance with FASB
Statement No. 115, non-cash asset impairment charges recorded in accordance with
FASB Statement No. 142 and FASB Statement No. 144. “Non-Defaulting Lender”
means, at any time, each Lender that is not a Defaulting Lender at such time.
“Non-Public Lender” means: (i) until interpretation of “public” as referred to
in the CRR by the relevant authority/ies: an entity that provides repayable
funds to the Dutch Borrower or any Dutch Designated Borrower for a minimum
initial amount of EUR 100,000 (or its equivalent in another currency) or an
entity otherwise qualifying as not forming part of the public; and (ii)
following the publication of an interpretation of “public” as referred to in the
CRR by the relevant authority/ies: such amount or such criterion as a result of
which such entity shall qualify as not forming part of the public. “Non-Quoted
Currency” means Canadian Dollars and Hong Kong Dollars. “Not Otherwise Applied”
means, with reference to the Available Amount, the amount as of any date of
determination that was not previously applied pursuant to Section 7.02(o),
Section 7.06(e) (solely to the extent the Available Amount was utilized
thereunder) and Section 7.06(f) (solely to the extent the Available Amount was
utilized thereunder).



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin034.jpg]
27 “Note” means the collective reference to any promissory note evidencing
Loans. “NYFRB” means the Federal Reserve Bank of New York. “NYFRB Rate” means,
for any day, the greater of (a) the Federal Funds Effective Rate in effect on
such day and (b) the Overnight Bank Funding Rate in effect on such day (or for
any day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received to the Administrative Agent from a federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. “Obligations” means all advances to, and
debts, liabilities, obligations, covenants and duties of, the Company and its
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit or Bankers’ Acceptance or any Bank Product Obligations,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws or under the Dutch Faillissementswet naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. “Organization Documents” means, (a) with respect to any
entity incorporated in any U.S. jurisdiction (i) that is a corporation, the
certificate or articles of incorporation and the bylaws; (ii) that is a limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (iii) that is a partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, or (b) with respect to any entity
incorporated in any non-U.S. jurisdiction, the equivalent or comparable
constitutive documents to those set forth in clause (a) above including the
certificate or articles of incorporation and the bylaws for any besloten
vennootschap met beperkte aansprakelijkheid. “Other Connection Taxes” means,
with respect to any Credit Party, Taxes imposed as a result of a present or
former connection between such Credit Party and the jurisdiction imposing such
Tax (other than (i) connections arising from such Credit Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document and (ii) any Dutch Taxes as a result of
any Credit Party having an interest, directly or indirectly, of 5% or more in
the Dutch Borrower). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.22). “Overnight Bank Funding Rate” means,
for any day, the rate comprised of both overnight federal funds and overnight
Eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, (as such composite rate shall be determined by the NYFRB as set
forth on its public website



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin035.jpg]
28 from time to time) and published on the next succeeding Business Day by the
NYFRB as an overnight bank funding rate (from and after such date as the NYFRB
shall commence to publish such composite rate). “Participant” has the meaning
specified in Section 10.06(c). “Participant Register” has the meaning specified
in Section 10.06(c). “Participating Member State” means each state so described
in any EMU Legislation. “Patent Agreement” means any grant of security interest
in patents owned by any Loan Party, made by any Loan Party in favor of the
Administrative Agent. “PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board. “Pension Act” means
the Pension Protection Act of 2006, as amended. “Pension Funding Rules” means
the rules of the Code and ERISA regarding minimum required contributions
(including any installment payment thereof) to Pension Plans and set forth in,
with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA. “Pension Plan” means any
employee pension benefit plan (including a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by any Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code. “Permitted
Acquisition” has the meaning specified in Section 7.02(h). “Permitted
Encumbrances” means, with respect to each fee-owned or leasehold real property
of the Company or any Subsidiary (or similar property interests under local
law), those liens, encumbrances and other matters affecting title, zoning,
building codes, land use and other similar Laws and municipal ordinances and
other similar items, which in any such case, do not materially detract from the
value of the property or impair, in any material respect, the use or ownership
of such property for its intended purpose, in the ordinary course of business.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “PILOT Leases” means those certain leases between the Company
and/or its Subsidiaries and the (i) the city of Lexington, Tennessee and (ii)
the city of Chattanooga, Tennessee and the county of Hamilton, Tennessee and/or
an authority or other designee of such entities in connection with the
acquisition of new equipment and the relocation of certain existing equipment of
the Company, its Subsidiaries or its Affiliates. All of such equipment will be
used at the Company’s existing facilities located in the city of Lexington,
Tennessee and the city of Chattanooga, Tennessee.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin036.jpg]
29 “Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02. “Pledge Agreements” means
the pledge agreements, between a Loan Party and the Administrative Agent,
pursuant to which any Loan Party pledges any stock, other equity interests or
intercompany notes held by it. “Post-Acquisition Period” means, with respect to
any Material Acquisition, the period beginning on the date such transaction is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter (or eighth full consecutive quarter in respect of the Specified
Acquisition) immediately following the date on which such transaction is
consummated. “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors). “Pro Forma Adjustment”
means, with respect to any Material Acquisition (including, for the avoidance of
doubt, the Specified Acquisition), for any period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, the pro forma
increase or decrease (for the avoidance of doubt, net of any such increase or
decrease actually realized and including any S-X Adjustments) in Consolidated
EBITDA (including the portion thereof attributable to any assets (including
Equity Interests) sold or acquired) certified by a Responsible Officer of the
Company as having been determined in good faith to be reasonably anticipated to
be realized within 12 months following any such Material Acquisition (or 24
months with respect to the Specified Acquisition) as a result of (a) actions
taken or expected to be taken during such Post-Acquisition Period for the
purposes of realizing reasonably identifiable and factually supportable cost
savings or cost synergies or (b) any additional costs incurred during such
Post-Acquisition Period to achieve such cost savings, reductions and cost
synergies, in each case in connection with the combination of the operations of
the assets acquired with the operations of the Company and the Subsidiaries;
provided that, so long as such actions are taken or expected to be taken prior
to or during such Post-Acquisition Period or such costs are incurred prior to or
during such Post- Acquisition Period, as applicable, the cost savings and cost
synergies related to such actions or such additional costs, as applicable, may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Consolidated EBITDA to be realized during the entirety, or, in the case of,
additional costs, as applicable, to be incurred during the entirety of such
applicable period of determination; provided further that any such pro forma
increase or decrease to Consolidated EBITDA shall be without duplication for
cost savings, cost synergies or additional costs already included in
Consolidated EBITDA for such period of determination. “Public Lender” has the
meaning specified in Section 6.02. “Quotation Day” means with respect to any
Eurocurrency Rate Loan for any Interest Period, (i) if the currency is Canadian
Dollars or Hong Kong Dollars, the first day of such Interest Period, (ii) if the
currency is Euro, two Target Operating Days before the first day of such
Interest Period, (iii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the Eurocurrency Rate for such currency is
to be determined, in which case the Quotation Day will be determined by the
Administrative Agent in



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin037.jpg]
30 accordance with market practice in such market (and if quotations would
normally be given on more than one day, then the Quotation Day will be the last
of those days)). “Ratio Incremental Amounts” has the meaning specified in the
definition of “Available Incremental Amount.” “Recipient” means the
Administrative Agent, any Lender (including the Swingline Lender), the Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder. “Recovery Event” means any settlement of
or payment in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party. “Reference
Period” means, as of any date of determination, the period of four consecutive
fiscal quarters of the Company and its Subsidiaries ending on such date, or if
such date is not a fiscal quarter end date, the period of four consecutive
fiscal quarters most recently ended (in each case treated as a single accounting
period). “Refinancing” has the meaning specified in Section 4.01(a)(xvii).
“Refunded Swingline Loans” has the meaning specified in Section 2.07. “Register”
has the meaning specified in Section 10.06(b)(iv). “Registered Equivalent Notes”
means, with respect to any bonds, notes, debentures or similar instruments
originally issued in a Rule 144A or other private placement transaction under
the Securities Act, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC. “Registered Public Accounting Firm” has the meaning
specified in the Securities Laws and shall be independent of the Company as
prescribed by the Securities Laws. “Reimbursement Obligation” means the
obligation of the applicable Borrower to reimburse the Issuing Lender pursuant
to Section 3.05 for amounts drawn under Letters of Credit and Bankers’
Acceptances. “Reinvestment Deferred Amount” means with respect to any
Reinvestment Event, the aggregate Net Cash Proceeds received by the Company or
any Subsidiary in connection therewith that are not applied to prepay the
Initial Term Loans pursuant to Section 2.11(b) as a result of the delivery of a
Reinvestment Notice. “Reinvestment Event” means any Disposition or Recovery
Event in respect of which the Company has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects to use
all or a specified portion of the Net Cash Proceeds of a Disposition or Recovery
Event to acquire or repair assets (other than current assets) useful in its
business. “Reinvestment Prepayment Amount” means with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin038.jpg]
31 Reinvestment Prepayment Date to acquire or repair assets (other than current
assets) useful in the Company’s business. “Reinvestment Prepayment Date” means
with respect to any Reinvestment Event, the earlier of (a) the date occurring 12
months after such Reinvestment Event and (b) the date on which the Company shall
have determined not to, or shall have otherwise ceased to, acquire or repair
assets (other than current assets) useful in the Company’s business with all or
any portion of the relevant Reinvestment Deferred Amount. “Related Parties”
means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Transaction” means (a) any prepayment or repayment of the Initial
Term Loans with the proceeds of a concurrent incurrence of Indebtedness by the
Borrowers in the form of any long-term bank debt financing or any other
financing similar to such Initial Term Loans, or any conversion of any portion
of the Initial Term Loans into any new or replacement tranche of Term Loans, in
respect of which the all-in yield is, on the date of such prepayment, lower than
the all-in yield on such Initial Term Loans (calculated by the Administrative
Agent in accordance with standard market practice, taking into account, in each
case, the Eurocurrency Base Rate floor in the definition of such term herein and
any interest rate floor applicable to such financing, if applicable on such
date, the Applicable Rate hereunder and the interest rate spreads under such
Indebtedness, and any original issue discount and upfront fees applicable to or
payable in respect of such Initial Term Loans and such Indebtedness (but
excluding arrangement, structuring, underwriting, commitment, amendment or other
fees regardless of whether paid in whole or in part to any or all lenders of
such Indebtedness and any other fees that are not paid generally to all lenders
of such Indebtedness)) or (b) any amendment to this Agreement that reduces the
effective interest rate applicable to the Initial Term Loans. Notwithstanding
the foregoing, it is understood and agreed that any such financing transaction
consummated in connection with a Change in Control, or an acquisition that is
otherwise not permitted pursuant to this Agreement, will not in any event
constitute a Repricing Transaction. For purposes of this definition, original
issue discount and upfront fees shall be equated to interest based on an assumed
four-year life to maturity (or, if less, the actual life to maturity). “Required
Lenders” at any time, the holders of more than 50% of (a) until the Closing
Date, the Commitments then in effect and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding and (ii)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that the Commitment of, and the portion of the Total Revolving
Extensions of Credit held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. “Required
Revolving Lenders” at any time, the holders of more than 50% of the sum of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that the Commitment of, and the portion of the Total Revolving
Extensions of Credit held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, managing
director, chief financial officer, treasurer, secretary, assistant treasurer or
controller of a Loan Party, or in relation to the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin039.jpg]
32 Dutch Borrower, a managing director A and a managing director B acting
jointly or any attorney of the Dutch Borrower. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party. “Restricted
Payment” means (i) any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof), (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of, or other equity interest in, any Loan Party
or any of its Subsidiaries now or hereafter outstanding, (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of, or other equity
interest in, any Loan Party or any of its Subsidiaries, (iv) any payment or
prepayment of principal of, or redemption purchase, retirement, defeasance
(including economic or legal defeasance), sinking fund or similar payment with
respect to any intercompany Indebtedness owing by the Company or any Subsidiary,
(v) any voluntary principal prepayments, redemptions, retirement, defeasance,
sinking funds or similar payment with respect to the Indebtedness permitted
under Section 7.03(f), and (vi) any payment made to any Affiliates of any Loan
Party or any of its Subsidiaries in respect of management, consulting or other
similar services provided to any Loan Party or any of its Subsidiaries.
“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow, for all completed fiscal years ending after April 1, 2017
(treated as a single accounting period) for which the Excess Cash Flow
Application Date has occurred, that was not required to be applied to prepay the
Loans in accordance with Section 2.11(c). “Revaluation Date” means (a) with
respect to any Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.12, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit or Bankers’ Acceptance, each of the
following: (i) each date of issuance of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit or Bankers’ Acceptance having the effect
of increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
or Bankers’ Acceptance denominated in an Alternative Currency, (iv) in the case
of the Existing Letters of Credit and Existing Bankers’ Acceptances, the Closing
Date, and (v) such additional dates as the Administrative Agent or the Issuing
Lender shall determine or the Required Lenders shall require. “Revolving
Commitment” means, collectively as to any Lender, (a) the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof and (b) any Incremental Revolving Commitments of
such Lender. The original amount of the Total Revolving Commitments is
$100,000,000.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin040.jpg]
33 “Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date. “Revolving Extensions of Credit” means
as to any Revolving Lender at any time, an amount equal to the sum of the Dollar
Equivalent (a) of the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the
L/C-B/A Obligations then outstanding and (c) such Lender’s Revolving Percentage
of the aggregate principal amount of Swingline Loans then outstanding.
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans. “Revolving Loans” has the meaning specified in Section
2.04(a). “Revolving Percentage” means as to any Revolving Lender at any time,
the percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis. Notwithstanding the foregoing, in the case of
Section 2.23 when a Defaulting Lender shall exist, Revolving Percentages shall
be determined without regard to any Defaulting Lender’s Revolving Commitment.
“Revolving Termination Date” means the date that is five years after the Closing
Date “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002. “Sanctioned Country”
means at any time, a region, country or territory which is itself the subject or
target of any Sanctions (at the time of this Agreement, Cuba, Iran, North Korea,
Sudan, Syria and the Crimea region of Ukraine). “Sanctioned Person” means at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State or by the United Nations Security
Council, the European Union or any EU member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons. “Sanction(s)” means economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State or (b) the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom or the Netherlands,
provided that with respect to any Person subject to the laws of Germany only
such sanctions as imposed, administered, or enforced from time to time by the
Federal Republic of Germany shall be included. “Screen Rate” means the LIBOR
Screen Rate and the Local Screen Rates collectively and individually as the
context may require.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin041.jpg]
34 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Secured Leverage Ratio”
means, as of any date of determination, the ratio of (a) an amount equal to (i)
Total Funded Indebtedness (which shall include the L/C-B/A Obligations, other
than the L/C- B/A Obligations relating to commercial letters of credit) of the
Company and its Subsidiaries outstanding on such date and secured by Liens on
the assets of the Company or any Subsidiary, less (ii) Indebtedness in respect
of Guarantees by the Company permitted under Section 7.03(k), less (iii)
unrestricted cash on hand of the Company and its Subsidiaries on such date to
(b) Consolidated EBITDA for the Reference Period ended on such date; provided,
that, in the event of a Permitted Acquisition during any Reference Period, the
foregoing ratio shall be calculated on a pro forma basis as if such Acquisition
had occurred on the first day of such Reference Period, with such pro forma
adjustments (i) as may be required or permitted to be reflected in pro forma
financial statements pursuant to Article 11 of Regulation S-X (“S-X
Adjustments”) or (ii) as may otherwise be reasonably satisfactory to the
Administrative Agent. “Secured Ratio Incremental Amount” has the meaning
specified in the definition of “Available Incremental Amount.” “Securities Laws”
means the Securities Act of 1933, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB. “Security Documents” means collectively, the Guarantee Agreement, the
U.S. Security Agreement, the Pledge Agreements, the Environmental Indemnity
Agreement, the Intellectual Property Security Agreements, any assignments of
intercompany Indebtedness and all other security agreements, UCC financing
statements, and any other instruments or documents required by the
Administrative Agent to be executed or delivered hereunder to secure the
Obligations. “Significant Subsidiary” means any Subsidiary of the Company which
accounts for more than fifteen percent of one or more of: (a) the book value of
the consolidated assets of the Company and its Subsidiaries; or (b) the
consolidated revenues of the Company and its Subsidiaries, all as shown in the
financial statements most recently delivered under Section 6.01(a) or (b).
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, (a) the sum of such Person’s assets is greater than (x) all of such
Person’s consolidated liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) and (y) the amount required to pay such
liabilities as they become absolute, matured or otherwise become due in the
normal course of business, (b) such Person has the ability to pay its debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) as they become absolute, matured or otherwise become due in the
normal course of business and (c) such Person does not have an unreasonably
small amount of capital with which to conduct its business. “Special Notice
Currency” means at any time an Alternative Currency, other than the currency of
a country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America or Europe. “Specified
Acquisition” means the acquisition of the STAHL CS Companies pursuant to the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin042.jpg]
35 Acquisition Agreement. “Specified Equity Financing” means the sale of the
Company’s common stock, par value $0.01 per share, pursuant to the Share
Purchase Agreement dated December 18, 2016 among the Company and the purchasers
party thereto. “Specified Representations” means the representations and
warranties made in Sections 5.01, 5.02 (with respect to the entering into,
borrowing under, guaranteeing under, and performance of the Loan Documents and
the granting of Liens in the Collateral), 5.04, 5.14, 5.16, 5.19, 5.21, 5.23,
5.24 and 5.26 of this Agreement and Section 3.2 of the U.S. Security Agreement.
“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time and (ii) in relation to a Loan in Hong Kong
Dollars, as of 11:30 a.m., Hong Kong time. “Spot Rate” for a currency means the
rate determined by the Administrative Agent or the Issuing Lender, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the
Issuing Lender may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Lender if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Issuing Lender
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency. “STAHL CS Companies” means,
collectively, STAHL CraneSystems GmbH, a private company organized under the
laws of Germany, and the STAHL CS Affiliates (as such term is defined in the
Acquisition Agreement). “Sterling” and “£” mean the lawful currency of the
United Kingdom. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin043.jpg]
36 agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swingline Commitment” means the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.06 in an aggregate principal amount
at any one time outstanding not to exceed $10,000,000. For the avoidance of
doubt, Swingline Loans shall be denominated in Dollars. “Swingline Exposure”
means at any time, the sum of the aggregate amount of all outstanding Swingline
Loans at such time. The Swingline Exposure of any Revolving Lender at any time
shall be the sum of (a) its Revolving Percentage of the total Swingline Exposure
at such time related to Swingline Loans other than any Swingline Loans made by
such Lender in its capacity as a Swingline Lender and (b) if such Lender shall
be a Swingline Lender, the principal amount of all Swingline Loans made by such
Lender outstanding at such time (to the extent that the other Revolving Lenders
shall not have funded their participations in such Swingline Loans). “Swingline
Lender” means JPMorgan Chase Bank, N.A. “Swingline Loans” has the meaning
specified in Section 2.06. “Swingline Participation Amount” has the meaning
specified in Section 2.07(c). “Swiss Franc” means the lawful currency of
Switzerland. “S-X Adjustments” has the meaning specified in the definition of
“Secured Leverage Ratio.” “Synthetic Lease Obligation” means the monetary
obligation of a Person under (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).
“Target Operating Day” means any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day, (c) any day banks are otherwise not open for
dealings in deposits in Euro in the London interbank market or (d) any other day
on which the Trans-European Real-Time Gross Settlement Operating System (or any
successor settlement system) is not operating (as determined in good faith by
the Administrative Agent). “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin044.jpg]
37 “Term Lenders means the collective reference to the Initial Term Lenders and
the Incremental Term Lenders. “Term Commitment” means, collectively as to any
Lender, (a) the Initial Term Commitment and (b) any Incremental Term Commitment
of such Lender. “Term Loans” means, collectively, the Initial Term Loans, and,
unless context requires, any Incremental Term Loans. “Threshold Amount” means
$12,000,000. “Total Funded Indebtedness” means, with respect to the Company and
its Subsidiaries, the sum, without duplication, of (a) the aggregate amount of
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, relating to (i) the borrowing of money or the
obtaining of credit, including the issuance of notes or bonds, (ii) the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (iii) in respect of any Synthetic Lease Obligations or any
Capital Lease Obligations, and (iv) the maximum drawing amount of all standby
letters of credit outstanding and the maximum stated amount of all bankers’
acceptances outstanding, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the Company or any of its Subsidiaries. For
the avoidance of doubt, net obligations of the Company and its Subsidiaries
under any Swap Contract shall not constitute Total Funded Indebtedness. “Total
Leverage Ratio” means, as of any date of determination, the ratio of (a) an
amount equal to (i) Total Funded Indebtedness (which shall include the L/C-B/A
Obligations, other than the L/C-B/A Obligations relating to commercial letters
of credit) of the Company and its Subsidiaries outstanding on such date, less
(ii) Indebtedness in respect of Guarantees by the Company permitted under
Section 7.03(k), less (iii) unrestricted cash on hand of the Company and its
Subsidiaries on such date to (b) Consolidated EBITDA for the Reference Period
ended on such date; provided, that, in the event of a Permitted Acquisition made
during any Reference Period, the foregoing ratio shall be calculated on a pro
forma basis as if such Permitted Acquisition had occurred on the first day of
such Reference Period, with such pro forma adjustments (i) constituting S-X
Adjustments or (ii) as may otherwise be reasonably satisfactory to the
Administrative Agent. “Total Revolving Commitments” means at any time, the
aggregate amount of the Revolving Commitments (including Incremental Revolving
Commitments) then in effect. “Total Revolving Extensions of Credit” means at any
time, the aggregate amount of the Revolving Extensions of Credit of the
Revolving Lenders outstanding at such time. “Transaction Costs” means all
premiums, fees, costs and expenses incurred or payable by or on behalf of the
Company, the Borrowers or any Subsidiary in connection with the Transactions
(including, without limitation, any prepayment premiums, bonuses, foreign
currency hedging costs incurred in connection with the consideration for the
Transactions and any loan forgiveness and associated tax gross up payments and
fees) or in connection with the negotiation, execution, delivery and performance
of the Loan Documents and the transactions contemplated thereby, including to
fund any original issue discount, upfront fees or legal fees and to grant and
perfect any security interests. “Transactions” means (a) the borrowing of the
Loans hereunder on the Closing Date, (b) the Refinancing, (c) the Specified
Acquisition and (d) the payment of Transaction Costs.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin045.jpg]
38 “Trademark Agreement” means any grant of security interest in trademarks
owned by any Loan Party, made by any Loan Party in favor of the Administrative
Agent, or any of its predecessors. “Type” means, with respect to a Revolving
Loan, its character as a Base Rate Loan, a Eurocurrency Rate Loan, a CDOR Rate
Loan or a HIBOR Rate Loan. “UCC” means the Uniform Commercial Code as in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non- perfection or priority. “UCP” means, with respect to any
Letter of Credit, the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance). “United States”
and “U.S.” mean the United States of America. “Unsecured Ratio Incremental
Amount” has the meaning specified in the definition of “Available Incremental
Amount.” “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code. “U.S. Security Agreement” means that
certain U.S. Security Agreement, dated the date hereof, from the Company and
certain Subsidiaries to the Administrative Agent, as amended, modified and/or
restated from time to time. “U.S. Tax Compliance Certificate” has the meaning
specified in Section 2.19(f)(iii). “Write-Down and Conversion Powers” means,
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write- down and
conversion powers are described in the EU Bail-In Legislation Schedule. “Yale”
means Yale Industrial Products, Inc. “Yen” and “¥” mean the lawful currency of
Japan. 1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin046.jpg]
39 amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. (b) In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.” (c) Section headings herein and
in the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document. (d) All references herein to the Company, the Borrowers and their
Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of the Company, the Borrowers and the other Loan
Parties contained in this Agreement and the other Loan Documents shall be deemed
made, in each case, after giving effect to the Specified Acquisition and the
other Transactions to occur on the Closing Date, unless the context otherwise
requires. 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrowers and their Subsidiaries shall be
deemed to be carried at the lesser of (x) 100% of the outstanding principal
amount thereof and (y) the then-applicable accreted value thereof, and the
effects of FASB ASC 825 and FASB ASC 470-2064 on financial liabilities shall be
disregarded. (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin047.jpg]
40 1.04. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 1.05. Exchange Rates; Currency Equivalents. (a) The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Revolving Extensions of
Credit and Total Revolving Extensions of Credit denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent. (b) Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit or Bankers’
Acceptance, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit or Bankers’ Acceptance is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent. 1.06.
Additional Alternative Currencies. (a) The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit or Bankers’
Acceptances be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders; and in the case of
any such request with respect to the issuance of Letters of Credit or Bankers’
Acceptances, such request shall be subject to the approval of the Administrative
Agent and the applicable Issuing Lender. (b) Any such request shall be made to
the Administrative Agent not later than 11:00 a.m., 15 Business Days prior to
the date of the desired Revolving Extensions of Credit (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit or Bankers’ Acceptances, the applicable
Issuing Lender, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit or Bankers’ Acceptances, the Administrative
Agent shall promptly notify the applicable Issuing Lender thereof. Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
applicable Issuing Lender (in the case of a request pertaining to Letters of
Credit or Bankers’ Acceptances) shall notify the Administrative Agent, not later
than 11:00 a.m., 13 Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit or Bankers’ Acceptances, as the case may be,
in such requested currency.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin048.jpg]
41 (c) Any failure by a Lender or the applicable Issuing Lender, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable
Issuing Lender, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit or Bankers’ Acceptances to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
Issuing Lender consent to the issuance of Letters of Credit or Bankers’
Acceptances in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit or
Bankers’ Acceptance issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit or Existing Bankers’ Acceptance that is
neither Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit or Existing Bankers’ Acceptance
only. 1.07. Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period. (b) Each provision of this Agreement shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro. (c) Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency. 1.08. Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time in the United States (daylight or standard, as applicable). 1.09. Letter of
Credit or Bankers’ Acceptance Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit or Bankers’ Acceptance at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit or
Bankers’ Acceptance in effect at such time; provided, however, that with respect
to any Letter of Credit or Bankers’ Acceptance that, by its terms, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit or Bankers’ Acceptance shall be deemed to be the Dollar
Equivalent of the maximum stated



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin049.jpg]
42 amount of such Letter of Credit or Bankers’ Acceptance after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time. ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 2.01. Term Loans.
Subject to the terms and conditions hereof, each Initial Term Lender severally
agrees to make a term loan (an “Initial Term Loan”) in Dollars to the Company on
the Closing Date in a principal amount not to exceed its Initial Term
Commitment. The Initial Term Commitments will terminate in full upon the making
of the Loans referred to in this Section 2.01. 2.02. Procedure for Term Loan
Borrowing. The Company shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent (i) in the case of a
Base Rate Loan, prior to 10:00 A.M., New York City time, one Business Day prior
to the anticipated Borrowing Date or (ii) in the case of a Eurocurrency Rate
Loan, prior to 12:00 noon, New York City time, three Business Days prior to the
anticipated Borrowing Date) requesting that the Term Lenders make the Term Loans
on the Borrowing Date and in the amount specified in such notice. Upon receipt
of such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 noon, New York City time, on the requested
Borrowing Date, each Term Lender shall make available to the Administrative
Agent at the Lending Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the Company on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds. 2.03.
Repayment of Term Loans. The Initial Term Loans made by each Initial Term Lender
shall mature in consecutive quarterly installments on each March 31, June 30,
September 30 and December 31, beginning on the last day of the first full fiscal
quarter of the Company following the Closing Date, each of which shall be in an
amount equal to 0.25% of such Initial Term Loan Lender’s Initial Term Percentage
of the aggregate amount of Initial Term Loans, with the balance of the Initial
Term Loans being payable on the Initial Term Loan Maturity Date. 2.04. Revolving
Commitments. (a) Subject to the terms and conditions hereof, each Revolving
Lender severally agrees to make revolving credit loans (“Revolving Loans”), in
Dollars or in any Alternative Currency, to the Borrowers or any Designated
Borrower, if applicable, from time to time during the Revolving Commitment
Period; provided, however, that after giving effect to any Revolving Loan, (i)
Total Revolving Extensions of Credit shall not exceed the Revolving Commitments,
(ii) the Revolving Extensions of Credit of any Lender, plus the Dollar
Equivalent of such Lender’s L/C-B/A Exposure then outstanding, plus such
Lender’s Swingline Exposure then outstanding shall not exceed such Lender’s
Revolving Commitment, (iii) Total Revolving Extensions of Credit denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit and
(iv) Total Revolving Extensions of Credit to Foreign Borrowers shall not exceed
the Foreign Borrower Sublimit. During the Revolving Commitment Period the
Company or any Designated Borrower, if applicable, may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Rate Loans, CDOR Rate
Loans, HIBOR Rate Loans, or Base Rate Loans, as determined by the Company or any
Designated Borrower and notified to the Administrative Agent in accordance with
Sections 2.05 and 2.12. (b) Each Borrower or any Designated Borrower, if
applicable, shall repay all the outstanding Revolving Loans extended to it on
the Revolving Termination Date.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin050.jpg]
43 2.05. Procedure for Revolving Loan Borrowing. Each Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice prior to (a) 12:00 noon, New York City time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Loans are to be Eurocurrency Rate Loans denominated in Dollars, (b)
11:00 A.M., London Time, four Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Loans are to be Eurocurrency
Rate Loans denominated in Alternative Currencies (other than Special Notice
Currencies), (c) 11:00 A.M., London Time, five Business Days prior to the
requested Borrowing Date, if all or any part of the requested Revolving Loans
are to be Eurocurrency Rate Loans denominated in a Special Notice Currency or
(d) 12:00 noon, New York City time, on the requested Borrowing Date, with
respect to Base Rate Loans (provided that any such notice of a borrowing of Base
Rate Loans under the Revolving Facility to finance payments required by Section
3.05 may be given not later than 10:00 A.M., New York City time, on the date of
the proposed borrowing), specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurocurrency Rate Loans, CDOR Rate Loans or HIBOR Rate Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor, (iv) the currency of the Revolving Loans to be
borrowed, and (v) if applicable, the Designated Borrower. If the Company fails
to specify a currency in such notice, then the Revolving Loans so requested
shall be denominated in Dollars. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $500,000 or a
whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $500,000, such lesser amount) and
(y) in the case of Eurocurrency Rate Loans, CDOR Rate Loans and HIBOR Rate
Loans, $2,000,000 or a whole multiple of $500,000 in excess thereof (or the
Dollar Equivalent thereof with respect to Loans in any Alternative Currency);
provided, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are Base Rate Loans in other
amounts pursuant to Section 2.07. Upon receipt of any such notice from the
applicable Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of such Borrower at the Funding Office or any Applicable Payment Office
(in the case of a Loan denominated in an Alternative Currency) prior to (i)
11:00 A.M., New York City time in the case of Eurocurrency Rate Loans
denominated in Dollars, (ii) 12:00 noon, London Time in the case of each
Eurocurrency Rate Loan denominated in an Alternative Currency (other than Swiss
Francs) and 8:00 A.M., London Time in the case of each Eurocurrency Rate Loan
denominated in Swiss Francs and (iii) 2:00 P.M., New York City time in the case
of Base Rate Loans, on the Borrowing Date requested by such Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent crediting
the account of the applicable Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
2.06. Swingline Commitment. (a) Subject to the terms and conditions hereof, from
time to time during the Revolving Commitment Period, the Swingline Lender may at
its sole discretion make a portion of the credit otherwise available to the
Borrowers under the Revolving Commitments by making swing line loans (“Swingline
Loans”) to the Company provided that (i) the sum of (x) the Swingline Exposure
of the Swingline Lender (in its capacity as Swingline Lender and a Revolving
Lender), (y) the Dollar Equivalent of the aggregate principal amount of
outstanding Revolving Loans made by the Swingline Lender (in its capacity as a
Revolving Lender) and (z) the Dollar Equivalent of the L/C-B/A Exposure of the
Swingline Lender (in its capacity as a Revolving Lender) shall not exceed its
Revolving Commitment then in effect, (ii) the sum of the outstanding Swingline
Loans shall not exceed the Swingline Commitment, (iii) the applicable Borrower
shall not request, and the Swingline Lender shall not make, any Swingline Loan
if, after giving effect to the making of such Swingline Loan, the aggregate



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin051.jpg]
44 amount of the Available Revolving Commitments would be less than zero, and
(iv) Total Revolving Extensions of Credit to Foreign Borrowers shall not exceed
the Foreign Borrower Sublimit. During the Revolving Commitment Period, the
Company may use the Swingline Commitment by borrowing, repaying and reborrowing,
all in accordance with the terms and conditions hereof. Swingline Loans shall be
Base Rate Loans only denominated in Dollars. (b) The Company shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Termination Date and five Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Company shall repay all Swingline Loans then outstanding and the
proceeds of any such Revolving Loans shall be applied by the Administrative
Agent to repay any Swingline Loans outstanding. 2.07. Procedure for Swingline
Borrowing; Refunding of Swingline Loans. (a) Whenever the Company desires that
the Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loans available to the Company on such
Borrowing Date by depositing such proceeds in the account of the Company with
the Administrative Agent on such Borrowing Date in immediately available funds.
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Company irrevocably authorizes the Swingline Lender to
charge the Company’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans. (c)
If prior to the time a Revolving Loan would have otherwise been made pursuant to
Section 2.07(b), one of the events described in Section 8.01(f) shall have
occurred and be continuing with respect to the Company or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.07(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.07(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin052.jpg]
45 amount of Swingline Loans of the Swingline Lender then outstanding that were
to have been repaid with such Revolving Loans. (d) Whenever, at any time after
the Swingline Lender has received from any Revolving Lender such Lender’s
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the Swingline Loans, the Swingline Lender will distribute to such
Lender its ratable portion of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender. (e) Each Revolving
Lender’s obligation to make the Loans referred to in Section 2.07(b) and to
purchase participating interests pursuant to Section 2.07(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Company may have against the Swingline Lender, the Company or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the Company, (iv) any breach of this Agreement or
any other Loan Document by the Company, any other Loan Party or any other
Revolving Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. 2.08. Commitment Fees, etc. (a)
The Company agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee for the period from and including the date
hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date in Dollars, commencing on the
first such date to occur after the date hereof. (b) The Company agrees to pay to
the Administrative Agent and the Joint Lead Arrangers the fees in the amounts
and on the dates as set forth in any fee agreements with the Administrative
Agent and the Joint Lead Arrangers and to perform any other obligations
contained therein. 2.09. Termination or Reduction of Revolving Commitments. The
Company shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
2.10. Optional Prepayments. (a) Each Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty other
than as set forth in Section 2.10(b), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurocurrency Rate Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of Base Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin053.jpg]
46 Eurocurrency Rate Loans or Base Rate Loans; provided, that if a Eurocurrency
Rate Loan, CDOR Rate Loan or HIBOR Rate Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, such Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. (b) In the
event that, on or prior to the twelve month anniversary of the Closing Date, any
Borrower (i) makes any prepayment of Initial Term Loans in connection with any
Repricing Transaction or (ii) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Company shall pay to the Administrative Agent,
for the ratable account of each of the applicable Initial Term Lenders, (x) in
the case of clause (i), a prepayment premium of 1% of the principal amount of
the Initial Term Loans being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), an amount equal to 1% of the
aggregate amount of the applicable Initial Term Loans outstanding immediately
prior to such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction. 2.11. Mandatory Prepayments and
Commitment Reductions. (a) If any Indebtedness shall be incurred by the Company
or any Subsidiary (excluding any Indebtedness incurred in accordance with
Section 7.03), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans.
(b) If on any date the Company or any Subsidiary shall receive Net Cash Proceeds
from any single Disposition or Recovery Event, or series of related Disposition
or Recovery Events, exceeding $10,000,000 in the aggregate, then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Term Loans;
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans. (c) If, for any fiscal year of the Company commencing with the fiscal
year ending March 31, 2018 there shall be Excess Cash Flow, on the relevant
Excess Cash Flow Application Date (defined below), an amount, equal to (x) the
ECF Percentage of such Excess Cash Flow for such fiscal year minus (y) optional
prepayment of the Loans (except prepayments of Revolving Loans that are not
accompanied by a corresponding permanent reduction of Revolving Commitments)
pursuant to Section 2.10(a) other than to the extent that any such prepayment is
funded with the proceeds of Funded Debt, shall be applied toward the prepayment
of the Term Loans as set forth in Section 2.11(d). Each such prepayment shall be
made on a date (an “Excess Cash Flow Application Date”) no later than five days
after the earlier of (i) the date on which the financial statements of the
Company referred to in Section 6.1(a), for the fiscal year with respect to which
such prepayment is made, are required to be delivered to the Lenders and (ii)
the date such financial statements are actually delivered. (d) The application
of any prepayment pursuant to Section 2.11 shall be made, first, to Base Rate
Loans and, second, to Eurocurrency Rate Loans. Each prepayment of the Loans
under Section 2.11 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin054.jpg]
47 2.12. Continuation Options. (a) Each Borrower may elect from time to time to
convert Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date. Each Borrower may elect from time to time to convert
Base Rate Loans to Eurocurrency Rate Loans denominated in Dollars by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date, provided that no Base Rate Loan under a particular Facility may
be converted into a Eurocurrency Rate Loan denominated in Dollars when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. (b) Any Eurocurrency Rate Loan, CDOR Rate Loan or HIBOR Rate Loan may
be continued as such upon the expiration of the then current Interest Period
with respect thereto by a Borrower giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.01, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurocurrency Rate Loan,
CDOR Rate Loan or HIBOR Rate Loan under a particular Facility may be continued
as such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in Section 8.01(f) with
respect to any Loan Party is in existence, and provided, further, that if the
Company shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to Base Rate Loans on the
last day of such then expiring Interest Period. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.
2.13. Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings and continuations of Eurocurrency
Rate Loans and all selections of Interest Periods shall be in such amounts and
be made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurocurrency Rate Loans comprising each
Eurocurrency Tranche shall be equal to $2,000,000 or a whole multiple of
$500,000 in excess thereof (or the Dollar Equivalent thereof with respect to
Loans in any Alternative Currency) and (b) no more than twelve Eurocurrency
Tranches shall be outstanding at any one time. 2.14. Interest Rates and Payment
Dates. (a) Each Eurocurrency Rate Loan, CDOR Rate Loan and HIBOR Rate Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate, CDOR Rate or HIBOR Rate, as
applicable, determined for such day plus the Applicable Rate for the relevant
Facility. (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Rate for the relevant Facility. (c) (i) If
all or a portion of the principal amount of any Loan or Reimbursement Obligation
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
(x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2%, (y) in the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin055.jpg]
48 case of Reimbursement Obligations payable in Dollars, the rate applicable to
Base Rate Loans, pursuant to the foregoing provisions of this Section, made
under the Revolving Facility plus 2%, or (z) in the case of Reimbursement
Obligations payable in Alternative Currencies, the rate applicable to Loans made
in such Alternative Currency, pursuant to the foregoing provisions of this
Section, made under the Revolving Facility plus 2% and (ii) if all or a portion
of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount (x) in the case of interest on Base Rate Loans, Reimbursement Obligations
or other amount payable in Dollars, shall bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans under the relevant Facility
plus 2% (or, in the case of any such other amounts that do not relate to a
particular Facility, the rate then applicable to Base Rate Loans under the
Revolving Facility plus 2%) or (y) in the case of interest on Eurocurrency Rate
Loans, CDOR Rate Loans or HIBOR Rate Loans, and Reimbursement Obligations or
other amount payable in Alternative Currencies, shall bear interest at a rate
per annum equal to the rate otherwise applicable Loans made in such Alternative
Currency under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Loans made in such Alternative Currency under the Revolving Facility plus 2%),
in each case, with respect to clauses (i) and (ii) above, from the date of such
non- payment until such amount is paid in full (as well after as before
judgment). (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand. 2.15. Computation of Interest and
Fees. (a) (i) Whenever interest and fees are calculated on the basis of the
Prime Rate, interest shall be calculated on the basis of a 365 (or 366, as the
case may be) day year for the actual days elapsed, (ii) whenever Eurocurrency
Rate Loans are denominated in Sterling, interest and fees with respect to such
Eurocurrency Rate Loans shall be calculated on the basis of a 365-day year for
the actual days elapsed and (iii) whenever CDOR Rate Loans are denominated in
Canadian Dollars or HIBOR Rate Loans are denominated in Hong Kong Dollars,
interest and fees with respect to such Loans shall be calculated on the basis of
a 365-day year for the actual days elapsed; and, otherwise, interest and fees
shall be calculated on the basis of a 360-day year for the actual days elapsed
(including, with respect to Eurocurrency Rate Loans denominated in Dollars,
Euros, Swiss Francs, and Yen). The Administrative Agent shall as soon as
practicable notify the applicable Borrower and the relevant Lenders of each
determination of a Eurocurrency Base Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the applicable Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate. (b) Each
determination of an interest rate by the Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the applicable
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the applicable Borrower, deliver to the
applicable Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
2.14(a). 2.16. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period, (i) the Administrative Agent shall have determined
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Eurocurrency Base Rate or
the Eurocurrency Rate, as applicable, for such Interest Period, or (ii) the
Administrative Agent shall have received notice from the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin056.jpg]
49 Majority Facility Lenders in respect of the relevant Facility that the
Eurocurrency Base Rate or the Eurocurrency Rate, as applicable, determined or to
be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
applicable Borrower and the relevant Lenders as soon as practicable thereafter.
If such notice is given (v) any outstanding request for a Borrowing in an
Alternative Currency shall not be effective, (w) any Eurocurrency Rate Loans
(excluding Eurocurrency Rate Loans denominated in Alternative Currencies) under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (x) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurocurrency Rate Loans shall be continued as Base Rate Loans, (y) any
outstanding Eurocurrency Rate Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to Base Rate
Loans and (z) any Eurocurrency Rate Loan denominated in an Alternative Currency
to which such Interest Period relates shall be repaid on the first day of such
Interest Period. Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Rate Loans under the relevant Facility shall be
made or continued as such, nor shall the Borrowers have the right to convert
Loans under the relevant Facility to Eurocurrency Rate Loans. 2.17. Pro Rata
Treatment and Payments. (a) Each borrowing by any Borrower from the Lenders
hereunder, each payment by such Borrower on account of any commitment fee and
any reduction of the Commitments of the Lenders shall be made pro rata according
to the respective Initial Term Percentages or Revolving Percentages, as the case
may be, of the relevant Lenders. (b) Each payment (including each prepayment) by
the Company on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the Term Lenders. The amount of each mandatory principal
prepayment of the Term Loans shall be applied, first, to reduce the then
remaining installments of the Initial Term Loans and Incremental Term Loans, as
the case may be, occurring within the next 12 months, in direct order of
maturity, and second, to reduce the remaining respective installments thereof,
in each case pro rata based upon the respective then remaining principal amounts
thereof. Amounts prepaid on account of the Term Loans may not be reborrowed. (c)
Each payment (including each prepayment) by the applicable Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders. (d) All payments (including prepayments) to
be made by a Borrower hereunder in respect of amounts denominated in Dollars,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. All payments (including prepayments to be made by a Borrower hereunder
with respect to principal and interest on Revolving Loans denominated in
Alternative Currencies shall be made without set off or counterclaim and shall
be made prior to 12:00 noon, Local Time (or, with respect to any Revolving Loan
denominated in Swiss Francs, 8:00 A.M., Local Time), on the due date thereof to
the Administrative agent, for the account of the Lenders, in the city of the
Administrative Agent’s Applicable Payment Office for the applicable currency, in
the Alternative Currency with respect to which such Revolving Loan is
denominated and in immediately available funds. The Administrative Agent shall
distribute such payments to each relevant Lender promptly upon receipt in like
funds as received, net of any amounts owing by such Lender pursuant to



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin057.jpg]
50 Section 9.07. If any payment hereunder (other than payments on the
Eurocurrency Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Rate Loan becomes due and payable on a day other than
a Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension. (e) Unless the
Administrative Agent shall have been notified in writing by any Lender prior to
a borrowing that such Lender will not make the amount that would constitute its
share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the relevant Borrower a corresponding amount.
If such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, (A) in the case of amounts
denominated in Dollars, at a rate up to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of amounts denominated in any Alternative Currency, the Administrative
Agent’s reasonable estimate of the average daily cost to it of funding such
amount, in each case for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon (A) in the case of amounts denominated in Dollars,
at the rate per annum applicable to Base Rate Loans under the relevant Facility
and (B) in the case of amounts denominated in any Alternative Currency, the
Administrative Agent’s reasonable estimate of its average daily cost of funds
plus the Applicable Rate applicable to Loans denominated in such Alternative
Currency under the relevant Facility, on demand from the applicable Borrower
(without prejudice to any rights such Borrower may have against any such
Lender). (f) Unless the Administrative Agent shall have been notified in writing
by the applicable Borrower prior to the date of any payment due to be made by
the applicable Borrower hereunder that such Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that such
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the applicable Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, (A) in the case of amounts
denominated in Dollars, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate and (B) in the case of
amounts denominated in an Alternative Currency, such amount with interest
thereon at a rate per annum reasonably determined by the Administrative Agent to
be the cost to it of funding such amount. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the
applicable Borrower. (g) If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.07(b), 2.07(c), 2.07(d), 2.17(e),
2.17(f), 2.19(e), 3.04(a) or 9.07, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin058.jpg]
51 thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or any
Issuing Lender to satisfy such Lender’s obligations to it under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion. 2.18. Requirements of Law. (a) If the
adoption of or any change in any Law or in the interpretation or application
thereof or compliance by any Lender or other Credit Party with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof: (i) shall
subject any Credit Party to any Taxes (other than (A) Indemnified Taxes and (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; (ii) shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances, loans or other extensions of credit (or
participations therein) by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate; or (iii) shall impose on such Lender any other condition
(other than Taxes); and the result of any of the foregoing is to increase the
cost to such Lender or such other Credit Party, by an amount that such Lender or
other Credit Party deems to be material, of making, converting into, continuing
or maintaining Loans or issuing or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Company shall promptly pay such Lender or such other Credit Party,
upon its demand, any additional amounts necessary to compensate such Lender or
such other Credit Party for such increased cost or reduced amount receivable. If
any Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Company (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled. (b) If any Lender shall have determined that the adoption of or any
change in any Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Company
(with a copy to the Administrative Agent) of a written request therefor, the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin059.jpg]
52 (c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented. (d) A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the Company shall not be required to compensate
a Lender pursuant to this Section for any amounts incurred more than nine months
prior to the date that such Lender notifies the Company of such Lenders to any
additional amounts payable pursuant provided that, if the circumstances giving
rise to such claim have a retroactive effect, then such nine-month period shall
be extended to include the period of such retroactive effect. The obligations of
the Company pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(e) Notwithstanding any other provision of this Agreement, if, after the date
hereof, (i)(A) the adoption of any law, rule or regulation after the date of
this Agreement, (B) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (C) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for any such Lender to make or maintain any Loan denominated in
an Alternative Currency or to give effect to its obligations as contemplated
hereby with respect to any Loan denominated in an Alternative Currency, or (ii)
there shall have occurred any change in national or international financial,
political or economic conditions (including the imposition of or any change in
exchange controls, but excluding conditions otherwise covered by this Section
2.18) or currency exchange rates which would make it impracticable for the
Lenders to make or maintain Loans denominated in an Alternative Currency, or for
the account of, any Borrower, then, by written notice to the Company and to the
Administrative Agent: (i) such Lender or Lenders may declare that Loans
denominated in an Alternative Currencies (in the affected currency or
currencies) will not thereafter (for the duration of such unlawfulness) be made
by such Lender or Lenders hereunder (or be continued for additional Interest
Periods), whereupon any request for a Loan denominated in an Alternative
Currency (in the affected currency or currencies) or to continue a Loan
denominated in an Alternative Currency (in the affected currency or currencies),
as the case may be, for an additional Interest Period) shall, as to such Lender
or Lenders only, be of no force and effect, unless such declaration shall be
subsequently withdrawn; and (ii) such Lender may require that all outstanding
Loans denominated in an Alternative Currency, made by it be converted to Base
Rate Loans or Loans denominated in Dollars, as the case may be (unless repaid by
the relevant Borrower as described below), in which event all such Loans
denominated in an Alternative Currencies (in the affected currency or
currencies), shall be converted to Base Rate Loans or Loans denominated in
Dollars, as the case may be, as of the effective date of such notice as provided
in Section 2.18(f) and at the Spot Rate on the date of such conversion or, at
the option of the relevant Borrower, repaid on the last day of the then current
Interest Period with respect thereto or, if earlier, the date on which the
applicable notice becomes effective.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin060.jpg]
53 (f) In the event any Lender shall exercise its rights under (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the converted Loans denominated in an Alternative Currency of
such Lender shall instead be applied to repay the Base Rate Loans or Loans
denominated in Dollars, as the case may be, made by such Lender resulting from
such conversion. For purposes of Section 2.18(e), a notice to the Company by any
Lender shall be effective as to each Loan denominated in an Alternative Currency
made by such Lender, if lawful, on the last day of the Interest Period, if any,
currently applicable to such Loan denominated in an Alternative Currency; in all
other cases such notice shall be effective on the date of receipt thereof by the
Company. 2.19. Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received by the applicable Credit Party with respect to this Agreement
equal the sum which would have been received had no such deduction or
withholding been made. (b) The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes. (c) As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.19, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (d) The Loan Parties shall jointly and severally
indemnify each Credit Party, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. (e)
Each Lender shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.06(c) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin061.jpg]
54 Agent to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this paragraph (e). (f) (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by a Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that a Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to such
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin062.jpg]
55 Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W- 8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so. (g) If any party determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of, and net of any loss or gain
realized in the conversion of such funds or to another currency incurred by,
such



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin063.jpg]
56 indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (h) Each
party’s obligations under this Section 2.19 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the Loan Documents. (i) For
purposes of this Section 2.19, the term “Lender,” including as referenced in any
defined term used in this Section, includes the Issuing Lenders and the
Swingline Lender. 2.20. Indemnity. Each Borrower agrees to indemnify each Lender
for, and to hold each Lender harmless from, any loss or expense that such Lender
may sustain or incur as a consequence of (a) default by a Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Rate Loans after
the applicable Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by a Borrower in making any
prepayment of or conversion from Eurocurrency Rate Loans after the applicable
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of Eurocurrency Rate Loans (or the
conversion of a Eurocurrency Loan into a Loan of a different Type) on a day that
is not the last day of an Interest Period with respect thereto or (d) or the
assignment of any Eurocurrency Loan other than on the last day of an Interest
Period therefor as a result of a request by the Company pursuant to Section
2.22. Such indemnification will include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for pursuant to Section 2.14 (excluding the Applicable Rate provided for
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market. A certificate as to any amounts payable pursuant
to this Section submitted to a Borrower by any Lender shall be conclusive in the
absence of manifest error and shall be payable within 30 days of receipt of any
such notice (or such later date as may be agreed by the applicable Lender). This
covenant shall survive the termination of this Agreement and the repayment of
the Loans and all other amounts payable hereunder and under the other Loan
Documents. 2.21. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Company or the
applicable Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending offices to suffer no
economic, legal or



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin064.jpg]
57 regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Company or the applicable
Borrower or the rights of any Lender pursuant to Section 2.18 or 2.19(a). 2.22.
Replacement of Lenders. The applicable Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any Law,
(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.21 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.18 or 2.19(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the applicable Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurocurrency Rate Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the applicable Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the applicable Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.18 or 2.19(a), as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the applicable Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by Company, the Administrative Agent and the assignee,
and that the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective. 2.23. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender: (a) fees shall cease to accrue on
the unfunded portion of the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.08(a); (b) the Revolving Commitment and Revolving
Extensions of Credit of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.01); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby; (c) if any Swingline Exposure or L/C-B/A Exposure exists at the time
such Lender becomes a Defaulting Lender then: (i) all or any part of the
Swingline Exposure and L/C-B/A Exposure of such Defaulting Lender (other than
the portion of such Swingline Exposure referred to in clause (b) of the
definition of such term) shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin065.jpg]
58 L/C-B/A Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments; (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the applicable Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize for the benefit of
the applicable Issuing Lender only the Borrower’s obligations corresponding to
such Defaulting Lender’s L/C-B/A Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VIII for so long as such L/C-B/A Exposure is outstanding; (iii)
if the applicable Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C-B/A Exposure pursuant to clause (ii) above, the applicable Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting Lender’s L/C-B/A Exposure during
the period such Defaulting Lender’s L/C-B/A Exposure is cash collateralized;
(iv) if the L/C-B/A Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.08(a) and Section 3.03(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and (v) if all or any portion of
such Defaulting Lender’s L/C-B/A Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the applicable Issuing Lender or any other Lender
hereunder, all fees payable under Section 3.03(a) with respect to such
Defaulting Lender’s L/C-B/A Exposure shall be payable to the applicable Issuing
Lender until and to the extent that such L/C-B/A Exposure is reallocated and/or
cash collateralized; and (d) so long as such Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lenders shall not be required to issue, amend or increase any Letter of
Credit or create, amend or increase any Bankers’ Acceptance, unless such
Swingline Lender or the applicable Issuing Lender is satisfied that the related
exposure and the Defaulting Lender’s then outstanding L/C-B/A Exposure will be
100% covered by the Revolving Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the applicable Borrower in accordance with
Section 2.23(c), and participating interests in any newly made Swingline Loan,
any newly issued or increased Letter of Credit or any newly created or increased
Bankers’ Acceptance shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein). If (i) a Bankruptcy Event or Bail-In Action with respect
to a Lender Parent of any Lender shall occur following the date hereof and for
so long as such event shall continue or (ii) the Swingline Lender or any Issuing
Lender has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and the applicable Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit or create, amend or increase any Bankers’
Acceptance, unless the Swingline Lender or the applicable Issuing Lender, as the
case may be, shall have entered into arrangements with the applicable Borrower
or such Lender, satisfactory to the Swingline Lender or the applicable Issuing
Lender, as the case may be, to defease any risk to it in respect of such Lender
hereunder.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin066.jpg]
59 In the event that the Administrative Agent, the Company, the applicable
Borrower, the Swingline Lender and the applicable Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and L/C-B/A
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage. 2.24.
Incremental Facilities. (a) The Company or any Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall (i) make, obtain or increase the amount of their Term Loans or (ii) during
the Revolving Availability Period, make, obtain or increase the amount of their
Revolving Commitments, as applicable, by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase and the Facility or Facilities involved, (ii) the
applicable Increased Facility Closing Date and (iii) in the case of Incremental
Term Loans, (x) the applicable Incremental Term Maturity Date, which shall not
be prior to the Initial Term Loan Maturity Date, (y) the amortization schedule
for such Incremental Term Loans, which shall comply with Section 2.03, and (z)
the Applicable Rate for such Incremental Term Loans; provided, that, prior to
the twelve month anniversary of the Closing Date, if the all-in yield in respect
of any Incremental Term Loans exceeds the all-in yield for the Initial Term
Loans immediately prior to the effectiveness of such Incremental Term Loans by
more than 0.50% (to be determined by the Administrative Agent consistent with
generally accepted financial practices, after giving effect to margins, upfront
or similar fees, or original issue discount, in each case shared with all
lenders or holders thereof and applicable interest rate floors), then the
Applicable Rate relating to the Initial Term Loans shall be adjusted so that the
all-in yield relating to such Incremental Term Loans shall not exceed the all-
in yield relating to the Initial Term Loans by more than 0.50%. Notwithstanding
the foregoing, (i) without the consent of the Required Lenders, the sum of (x)
the aggregate principal amount of the Incremental Facilities incurred pursuant
to this Section 2.24, and (y) the aggregate outstanding principal amount of
Incremental Equivalent Debt incurred in reliance on Section 7.03(s) shall not at
the time of incurrence of any such Incremental Facilities or Incremental
Equivalent Debt (and after giving effect to such incurrence) exceed the
Available Incremental Amount at such time, (ii) each increase effected pursuant
to this paragraph shall be in a minimum amount of at least $20,000,000 (or the
Dollar Equivalent thereof) and (iii) no more than three Increased Facility
Closing Dates may be selected by the Borrowers after the Closing Date. No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion. (b) Any additional
bank, financial institution or other entity which, with the consent of the
applicable Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with an Incremental Facility pursuant to the transactions described
in Section 2.24(a) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit F-3, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement. (c) Unless otherwise
agreed by the Administrative Agent, on each Increased Facility Closing Date with
respect to the Revolving Facility, the Borrowers shall borrow Revolving Loans
under the relevant Revolving Commitments from each Lender participating in the
relevant Incremental Revolving Commitment in an amount determined by reference
to the amount of each Type of Loan (and, in the case of Eurocurrency Rate Loans,
of each Eurocurrency Tranche) which would then have been outstanding from such
Lender if (i) each such Type or Eurocurrency Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin067.jpg]
60 Eurocurrency Tranche requested to be so borrowed or effected had been
proportionately increased. The Eurocurrency Base Rate applicable to any
Eurocurrency Rate Loan borrowed pursuant to the preceding sentence shall equal
the Eurocurrency Base Rate then applicable to the Eurocurrency Rate Loans of the
other Lenders in the same Eurocurrency Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrowers and the relevant Lender. (d) Notwithstanding anything to the
contrary in this Agreement, each of the parties hereto hereby agrees that, on
each Increased Facility Activation Date, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Facilities evidenced thereby. Any such deemed amendment may be
effected in writing by the Administrative Agent with the Company’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto. Each
Incremental Facility and all extensions of credit thereunder shall be secured by
the Collateral on a pari passu basis with the Liens on the Collateral securing
the other Obligations. 2.25. Designated Borrowers. (a) The Company may at any
time, upon (a) not less than 60 Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion) and (b) receipt of the
Administrative Agent’s and each Lenders’ prior written consent, designate any
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit C (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent shall have received such supporting
resolutions, incumbency certificates, Organization Documents (as well as a
recent extract from the Dutch trade register (Handelsregister) in respect of a
Dutch Designated Borrower), Security Documents, opinions of counsel and other
documents or information (including, without limitation, information with
respect to the Patriot Act, Sanctions and Anti-Corruption Laws, and in respect
of any relevant Dutch Loan Party, a copy (if required) of a positive advice from
its (central) works council (and, if such advice is not unconditional,
confirmation from the Company that (i) the conditions set by the works council
are and will be complied with and (ii) such compliance does and will not have a
Material Adverse Effect)), in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent in its
sole discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require. If the Administrative Agent and the Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
Security Documents, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit D
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no borrowing request may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date. (b) The
Obligations of the Company and each Designated Borrower that is a Domestic
Subsidiary shall be joint and several in nature. The Obligations of the Dutch
Borrower and the German Borrower and all Designated Borrowers that are Foreign
Subsidiaries shall be several in nature.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin068.jpg]
61 (c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.25 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status. (e) Notwithstanding
the above, any Lender that may not legally lend to, establish credit for the
account of and/or do any business whatsoever with such Designated Borrower shall
notify the Company and the Administrative Agent in writing that such Lender will
not provide any Loans to such Designated Borrower. 2.26. Collateral Security.
Subject to Section 6.12, the Obligations (which, for the avoidance of doubt,
shall include the Foreign Loan Party Obligations) shall be secured by a
perfected first priority security interest (subject only to Liens permitted by
Section 7.01 entitled to priority under applicable Law) in (i) all of the assets
of the Domestic Loan Parties (other than Equity Interests in Subsidiaries which
are addressed in clause (ii) below), whether now owned or hereafter acquired,
including, without limitation all personal property of each Loan Party, (ii) all
Equity Interests of all Domestic Subsidiaries of each Domestic Loan Party and
all Equity Interests of each first-tier Foreign Subsidiary of each Domestic Loan
Party; provided that, with respect to Foreign Subsidiaries, such equity pledge
shall be limited to 65% of the capital stock of such Foreign Subsidiary to the
extent the pledge secures Domestic Loan Party Obligations, (iii) all present and
future intercompany debt owing to each Domestic Loan Party and (iv) all proceeds
and products of the property and assets described in (i), (ii) and (iii) above.
2.27. Non-Public Lender. Any Loan to the Dutch Borrower or any Dutch Designated
Borrower shall at all times be provided by a Lender that is a Non-Public Lender.
2.28. Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a Note. In such event, the applicable Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and the applicable Borrower.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.06) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin069.jpg]
62 ARTICLE III. LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES. 3.01. L/C-B/A
Commitment. (a) Subject to the terms and conditions hereof, the applicable
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.04(a), agrees to issue Letters of Credit and create Bankers’
Acceptances in accordance with the terms of the applicable Letter of Credit in
Dollars or any Alternative Currency for the account of any Borrower or any
Subsidiary on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the applicable Issuing Lender;
provided that (A) such Issuing Lender shall have no obligation to issue any
Letter of Credit or create any BA if, after giving effect to such issuance, (i)
Total Revolving Extensions of Credit shall exceed the Revolving Commitments,
(ii) the Revolving Extensions of Credit of any Lender, plus the Dollar
Equivalent of such Lender’s L/C-B/A Exposure then outstanding, plus such
Lender’s Swingline Exposure then outstanding shall exceed such Lender’s
Commitment, (iii) the Dollar Equivalent of L/C-B/A Obligations then outstanding
shall exceed the L/C- B/A Commitment, (iv) Total Revolving Extensions of Credit
denominated in Alternative Currencies shall exceed the Alternative Currency
Sublimit or (v) Total Revolving Extensions of Credit to Foreign Borrowers shall
exceed the Foreign Borrower Sublimit and (B) as to Acceptance Credits, the
Bankers’ Acceptance created or to be created thereunder shall be an eligible
Bankers’ Acceptance under Section 13 of the Federal Reserve Act (12 U.S.C.
§372). Each request by the Company for the issuance or amendment of a Letter of
Credit or Bankers’ Acceptance shall be deemed to be a representation by the
Company that the L/C-B/A Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. All Existing
Letters of Credit and Existing Bankers’ Acceptances shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms of and conditions hereof. (b) The applicable Issuing
Lender shall not at any time be obligated to issue any Letter of Credit or
create any BA if: (i) such issuance or creation would conflict with, or cause
the applicable Issuing Lender or any L/C-B/A Participant to exceed any limits
imposed by, any applicable requirement of Law; (ii) (A) the expiry date of such
requested Letter of Credit would occur after the earlier of (x) the first
anniversary of its date of issuance and (y) the Letter of Credit-B/A Expiration
Date; provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (A)(y) above) and (B) the maturity
of any Bankers’ Acceptance would occur earlier than 30 or later than 120 days
from the date of issuance, and in any event, later than 60 days before the
Letter of Credit-B/A Expiration Date, unless the Administrative Agent and the
applicable Issuing Lender have approved such maturity date; (iii) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the applicable Issuing Lender from issuing
such Letter of Credit or creating any related Bankers’ Acceptance, or any Law
applicable to the applicable Issuing Lender or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the applicable Issuing Lender shall prohibit, or request that
the applicable Issuing Lender refrain from, the issuance of letters of credit or
creation of related Bankers’ Acceptances generally or such Letter of Credit or
any related Bankers’ Acceptance in particular or shall impose upon the
applicable Issuing Lender with respect to such Letter of Credit or related
Bankers’ Acceptance any restriction, reserve or capital requirement (for which
the applicable Issuing Lender is not otherwise compensated hereunder) not in
effect on the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin070.jpg]
63 Closing Date, or shall impose upon the applicable Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the applicable Issuing Lender in good faith deems material to it; (iv)
the issuance of such Letter of Credit or creation of any Bankers’ Acceptance
would violate one or more policies of the applicable Issuing Lender applicable
to letters of credit generally, or the creation of any related Bankers’
Acceptance would cause the applicable Issuing Lender to exceed the maximum
amount of outstanding bankers’ acceptances permitted by applicable Law; (v) such
Letter of Credit or any related Bankers’ Acceptance shall be denominated in a
currency other than Dollars or an Alternative Currency; (vi) such Letter of
Credit or any related Bankers’ Acceptance contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or (vii) the
applicable Issuing Lender does not as of the issuance date of such requested
Letter of Credit or any related Bankers’ Acceptance issue Letters of Credit or
Bankers’ Acceptances in the requested currency. (c) Each applicable Issuing
Lender shall notify the Administrative Agent of (i) the issuance of any Letter
of Credit or creation of any Bankers’ Acceptance on the date of any such
issuance or creation, (ii) the increase or decrease in the amount of any Letter
of Credit or Bankers’ Acceptance on the date of any such increase or decrease,
(iii) the extension or renewal of any Letter of Credit or Bankers’ Acceptance on
the date of any such extension or renewal and (iv) the outstanding aggregate
principal amount of any L/C-B/A Credit Extensions on the last Business Day of
each month. 3.02. Procedure for Issuance of Letter of Credit or BA. Any Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
or create a BA by delivering to the applicable Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the applicable Issuing Lender, and such other certificates, documents and
other papers and information as the applicable Issuing Lender may request. Upon
receipt of any Application, the applicable Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit or create the BA
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit or create any BA earlier than three Business Days
after its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit or BA to the beneficiary thereof or as
otherwise may be agreed to by the applicable Issuing Lender and the applicable
Borrower. The applicable Issuing Lender shall furnish a copy of such Letter of
Credit or BA to the applicable Borrower promptly following the issuance thereof.
The applicable Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit or BA (including the amount thereof). 3.03.
Fees and Other Charges. (a) The applicable Borrower will pay a fee in Dollars on
all outstanding Letters of Credit or Bankers’ Acceptances at a per annum rate
equal to the Applicable Rate then in effect, shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date. In addition, the applicable Borrower shall pay to the Issuing
Lender for its own account a fronting fee in Dollars of 0.125% per annum on the
undrawn and unexpired amount of the Dollar Equivalent of each Letter of Credit
and BA, payable quarterly in arrears on each Fee Payment Date after the issuance
date.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin071.jpg]
64 (b) In addition to the foregoing fees, the applicable Borrower shall pay or
reimburse the applicable Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by such Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit or BA. 3.04. L/C-B/A Participations. (a) The applicable Issuing
Lender irrevocably agrees to grant and hereby grants to each L/C-B/A
Participant, and, to induce the applicable Issuing Lender to issue Letters of
Credit and create BA’s, each L/C-B/A Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from the applicable Issuing
Lender, on the terms and conditions set forth below, for such L/C-B/A
Participant’s own account and risk an undivided interest equal to such L/C-B/A
Participant’s Revolving Percentage in the applicable Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit and BA and
the amount of each draft paid or reimbursed by the applicable Issuing Lender
thereunder. Each L/C-B/A Participant agrees with the applicable Issuing Lender
that, if a draft is paid under any Letter of Credit or reimbursed under any BA
for which such Issuing Lender is not reimbursed in full by the applicable
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by such Issuing Lender shall be required to be
returned by it at any time), such L/C-B/A Participant shall pay to the
applicable Issuing Lender upon demand at the applicable Issuing Lender’s address
for notices specified herein the amount in Dollars equal to the Dollar
Equivalent of such L/C-B/A Participant’s Revolving Percentage of the amount that
is not so reimbursed (or is so returned). Each L/C-B/A Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C-B/A Participant may have against the applicable
Issuing Lender, the applicable Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article IV, (iii) any adverse change in the condition (financial or otherwise)
of the Company or the applicable Borrower, (iv) any breach of this Agreement or
any other Loan Document by the applicable Borrower, any other Loan Party or any
other L/C-B/A Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. (b) If any amount
required to be paid by any L/C-B/A Participant to the applicable Issuing Lender
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the applicable Issuing Lender under any Letter of Credit or BA
is paid to the applicable Issuing Lender within three Business Days after the
date such payment is due, such L/C-B/A Participant shall pay to the applicable
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the applicable Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C- B/A Participant pursuant to Section 3.04(a) is not made
available to the applicable Issuing Lender by such L/C-B/A Participant within
three Business Days after the date such payment is due, the applicable Issuing
Lender shall be entitled to recover from such L/C-B/A Participant, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum applicable to Base Rate Loans under the Revolving Facility. A certificate
of the applicable Issuing Lender submitted to any L/C-B/A Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. (c) Whenever, at any time after the applicable
Issuing Lender has made payment under any Letter of Credit or BA and has
received from any L/C-B/A Participant its pro rata share of such payment in
accordance with Section 3.04(a), the applicable Issuing Lender receives any
payment related to such Letter of Credit or BA (whether directly from the
applicable Borrower or otherwise, including proceeds of collateral applied
thereto by the applicable Issuing Lender), or any payment of



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin072.jpg]
65 interest on account thereof, the applicable Issuing Lender will distribute to
such L/C-B/A Participant its pro rata share thereof; provided, however, that in
the event that any such payment received by the applicable Issuing Lender shall
be required to be returned by the applicable Issuing Lender, such L/C- B/A
Participant shall return to the applicable Issuing Lender the portion thereof
previously distributed by the applicable Issuing Lender to it. 3.05.
Reimbursement Obligation of the Borrower. If any draft is paid under any Letter
of Credit or any Bankers’ Acceptance is presented for payment, the applicable
Issuing Lender shall notify the Company and the Administrative Agent thereof. In
the case of a Letter of Credit or Bankers’ Acceptance denominated in an
Alternative Currency, the Company shall reimburse the applicable Issuing Lender
in such Alternative Currency, unless (A) the applicable Issuing Lender (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the applicable Issuing Lender promptly
following receipt of the notice of drawing or payment that the Company will
reimburse the applicable Issuing Lender in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit or payment under
a Bankers’ Acceptance denominated in an Alternative Currency, the Administrative
Agent shall notify the applicable Issuing Lender and the Company of the Dollar
Equivalent of the amount of the drawing or payment promptly following the
determination thereof. The applicable Borrower shall reimburse the applicable
Issuing Lender for the amount of (a) the draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by the applicable Issuing Lender in
connection with such payment, not later than 12:00 Noon, New York City time (in
the case of any reimbursement in Dollars) or the Local Time (in the case of any
reimbursement in an Alternative Currency) on (i) the Business Day that the
applicable Borrower receives notice of such draft or payment, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the applicable Borrower receives such notice. Each such payment shall be made to
the applicable Issuing Lender at its address for notices referred to herein in
Dollars or the applicable Alternative Currency and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth for
Reimbursement Obligations (x) until the Business Day next succeeding the date of
the relevant notice, Section 2.14(b) for amounts payable in Dollars or Section
2.14(a) for amounts payable in Alternative Currencies (at such rate applicable
to Revolving Loans made in the relevant Alternative Currency) and (y)
thereafter, Section 2.14(c) (at such rate applicable to Reimbursement
Obligations made in the relevant Currency). 3.06. Obligations Absolute. The
applicable Borrower’s obligations under this Article III shall be absolute,
unconditional and irrevocable under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the applicable Borrower
may have or have had against the applicable Issuing Lender, any beneficiary of a
Letter of Credit or BA or any other Person. The applicable Borrower also agrees
with the applicable Issuing Lender that the applicable Issuing Lender shall not
be responsible for, and the applicable Borrower’s Reimbursement Obligations
under Section 3.05 shall not be affected by, among other things, (a) any lack of
validity or enforceability of any Letter of Credit, BA or this Agreement, or any
term or provision therein, (b) any draft or other document presented under a
Letter of Credit or BA proving to be invalid, fraudulent or forged in any
respect or any statement therein being untrue or inaccurate in any respect, (c)
any dispute between or among the applicable Borrower and any beneficiary of any
Letter of Credit or BA or any other party to which such Letter of Credit or BA
may be transferred or any claims whatsoever of the applicable Borrower against
any beneficiary of such Letter of Credit or BA or any such transferee, (d)
payment by the applicable Issuing Lender under a Letter of Credit or BA against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or BA, (e) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower's obligations



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin073.jpg]
66 hereunder or (f) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally. The applicable Issuing
Lender shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or BA or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
message or advice, however transmitted, in connection with any Letter of Credit
or BA (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the applicable Issuing Lender; provided that the foregoing
shall not be construed to excuse the applicable Issuing Lender from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the applicable Borrower to the extent permitted by
applicable Law) suffered by the applicable Borrower that are caused by the
applicable Issuing Lender's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit or BA comply with
the terms thereof. The parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of the applicable Issuing
Lender (as finally determined by a court of competent jurisdiction), the
applicable Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit or BA, the applicable Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit or BA. 3.07. Letter of Credit Payments. If any draft shall be
presented for payment under any Letter of Credit or BA, the applicable Issuing
Lender shall promptly notify the applicable Borrower and the Administrative
Agent of the date and amount thereof. The responsibility of the applicable
Issuing Lender to the applicable Borrower in connection with any draft presented
for payment under any Letter of Credit or BA shall, in addition to any payment
obligation expressly provided for in such Letter of Credit or BA, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit or BA in connection with such presentment are substantially in
conformity with such Letter of Credit or BA. 3.08. Applications. To the extent
that any provision of any Application related to any Letter of Credit or BA is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply. 3.09. Applicability of ISP and UCP. Unless otherwise
expressly agreed by the applicable Issuing Lender and the Company when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit. Notwithstanding the foregoing, the applicable Issuing Lender shall
not be responsible to the Borrowers for, and the applicable Issuing Lender’s
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of the applicable Issuing Lender required or permitted under any
Law, order, or practice that is required or permitted to be applied to any
Letter of Credit, Bankers’ Acceptance or this Agreement, including the Law or
any order of a jurisdiction where the applicable Issuing Lender or the
beneficiary is located, the practice stated in the ISP of UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin074.jpg]
67 Banking Law & Practice, whether or not any Letter of Credit or Bankers’
Acceptance chooses such law or practice. ARTICLE IV. CONDITIONS PRECEDENT 4.01.
Conditions of Closing and Initial Term Credit Extension. The effectiveness of
this Agreement and the agreement of each Lender to make any extension of credit
of Initial Term Loans requested to be made by it on the Closing Date is subject
to satisfaction of the following conditions precedent on or prior to the Closing
Date: (a) The Administrative Agent’s receipt of the following, each in form and
substance satisfactory to the Administrative Agent and each of the Lenders: (i)
executed counterparts of this Agreement and each other Loan Document, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Company; (ii) Notes executed by the Borrowers in favor of each Lender requesting
a Note; (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; (iv) such documents and
certifications (including the Organization Documents, and with respect to the
Dutch Borrower, an extract from the Chamber of Commerce (Kamer van Koophandel))
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each Loan Party is validly existing,
in good standing (to the extent applicable) and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (v) a favorable opinion of DLA Piper LLP (US), counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request (vi) a favorable opinion of Oklahoma local counsel
to Crane Equipment & Service, Inc., reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender; (vii) a favorable
opinion of Michigan local counsel to Unified Industries Inc., reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender; (viii) a favorable legal capacity opinion of DLA Piper UK LLP
local counsel to Columbus McKinnon EMEA GmbH, reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and each Lender;



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin075.jpg]
68 (ix) a favorable opinion of DLA Piper Nederland N.V. local counsel to
Columbus McKinnon Dutch Holdings 3 B.V., reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and each Lender; (x)
a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; (xi) (i) (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company and its Subsidiaries, for the three most
recently completed fiscal years ended at least 90 days before the Closing Date
and (b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries, for
each subsequent fiscal quarter ended at least 45 days before the Closing Date;
provided that filing of the required financial statements on form 10- K and form
10-Q by the Company will satisfy the foregoing requirements of this clause (i)
and (ii) pro forma financial statements (balance sheet and profit and loss
statement) of the STAHL CS Companies as of December 31, 2016, to the extent
delivered under the Acquisition Agreement, prepared in accordance with
International Financial reporting Standards and verified by Ernst & Young Oy,
Finland in accordance with the Agreed-Upon Procedures (as defined in the
Acquisition Agreement). (xii) a solvency certificate signed by the chief
financial officer of the Loan Parties; (xiii) evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect; (xiv) each UCC financing statement and Intellectual Property
Security Agreement required by the Security Documents to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a first priority (subject only to Liens
permitted pursuant to Section 7.01 and entitled to priority under applicable
Law) perfected security interest in and Lien upon the Collateral, each in proper
form for filing, registration or recordation; (xv) a completed perfection
certificate with respect to each Loan Party (in a form reasonably satisfactory
to the Administrative Agent) dated the Closing Date and signed by a Responsible
Officer of the Company, together with all attachments contemplated thereby,
including the results of a search of the UCC filings (and the equivalent thereof
in all applicable foreign jurisdictions) made with respect to the Loan Parties
in the jurisdictions contemplated by the perfection certificate and copies of
the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 7.01 or have been released; (xvi) assignments to the Administrative
Agent for the benefit of the Lenders, of all notes and instruments evidencing
intercompany Indebtedness among the Company and its Subsidiaries; (xvii) (A) an
irrevocable notice from the Company terminating the Existing Credit Facility and
authorizing JPMorgan Chase Bank, N.A. in its capacity as Administrative Agent to



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin076.jpg]
69 apply a portion of the proceeds of the Initial Term Loans hereunder to repay
all amounts owed thereunder substantially simultaneously with the occurrence of
the Closing Date (the “Refinancing”) and (B) satisfactory arrangement shall have
been made for the termination of all Liens granted in connection therewith;
(xviii) (A) the certificates representing the shares of capital stock pledged
pursuant to the U.S. Security Agreement or applicable Pledge Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof (or, in the case of Foreign
Subsidiaries, customary documents as applicable) and (B) each promissory note
(if any) pledged to the Administrative Agent pursuant to the U.S. Security
Agreement or applicable Pledge Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof;
(xix) at least 3 days prior to the Closing Date, all documentation and other
information with respect to the Company and its Subsidiaries that shall have
been reasonably requested by the Administrative Agent in writing at least 5 days
prior to the Closing Date that the Administrative Agent reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; and (xx)
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Issuing Lender, the Swingline Lender or the Required
Lenders reasonably may require. Notwithstanding the foregoing, if the Company
shall have used commercially reasonable efforts to procure and deliver, but
shall nevertheless be unable to deliver, any document or take any action that is
required to be delivered or taken in order to satisfy the requirements of
sub-clauses xiii, xiv, xvi, and xviii above, such delivery or action (other than
the creation of and perfection (including by delivery of stock or other equity
certificates, if any) of security interests in (i) the Equity Interests of
Domestic Subsidiaries and (ii) other assets located in the United States with
respect to which a Lien may be perfected by the filing of a financing statement
under the UCC) shall not be a condition precedent to the obligations of the
Lenders and the Issuing Lenders hereunder on the Closing Date, but shall be
required to be accomplished as provided in Section 6.16. (b) Any fees required
to be paid on or before the Closing Date shall have been paid. (c) Unless waived
by the Administrative Agent, the Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least two
Business Days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent). (d) Prior to or substantially contemporaneously with the initial funding
of Initial Term Loans on the Closing Date, the closing of the Specified
Acquisition shall have been consummated, in all material respects in accordance
with the Acquisition Agreement (without giving effect to any amendments,
supplements, waivers or other modifications to or of the Acquisition Agreement
that are materially adverse to the interests of the Lenders or the Joint
Bookrunners in their capacities as such, except to the extent that the Joint
Bookrunners have consented thereto).



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin077.jpg]
70 (e) The Specified Representations of the Borrowers and each other Loan Party,
and the Acquisition Agreement Representations, shall be true and correct in all
material respects on and as of the Closing Date (other than to the extent any
representation and warranty is already qualified by materiality, in which case,
such representation and warranty shall be true and correct as of such date),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date (other than to the extent any representation
and warranty is already qualified by materiality, in which case, such
representation and warranty shall be true and correct as of such earlier date).
(f) Prior to or substantially contemporaneously with the initial funding of
Initial Term Loans on the Closing Date, the closing of the Specified Equity
Financing shall have been consummated and the Company shall have received the
Net Proceeds thereof. Each Borrowing of Initial Term Loans by a Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the Closing Date that the conditions contained in this Section 4.01 have been
satisfied. 4.02. Conditions to Other Extensions of Credit. The agreement of each
Lender, each Issuing Lender and the Swingline Lender to make any extension of
credit requested to be made by it with respect to the Revolving Facility and
Incremental Facilities on any date (including its initial extension of credit)
is subject to the satisfaction of the following conditions precedent: (a) The
representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of such Borrowing
Date with respect to such Term Loans and such Revolving Extensions of Credit
(other than to the extent any representation and warranty is already qualified
by materiality, in which case, such representation and warranty shall be true
and correct as of such date), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (other than to
the extent any representation and warranty is already qualified by materiality,
in which case, such representation and warranty shall be true and correct as of
such earlier date) and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively. (b) No Default or Event of Default shall exist,
or would result from such proposed extension of credit or from the application
of the proceeds thereof. (c) If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.25 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent. (d) In the case of an extension of credit denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the Issuing Lender (in the case of any Letter of Credit
or Bankers’ Acceptance to be denominated in an Alternative Currency) would make
it impracticable for such extension of credit to be denominated in the relevant
Alternative Currency.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin078.jpg]
71 Each Borrowing by and issuance of a Letter of Credit or BA on behalf of a
Borrower hereunder shall constitute a representation and warranty by such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 4.02 have been satisfied. ARTICLE V. REPRESENTATIONS
AND WARRANTIES Each Borrower represents and warrants to the Administrative Agent
and the Lenders that: 5.01. Existence, Qualification and Power. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect and (d) if
applicable, has its center of main interest (COMI) in the jurisdiction of its
incorporation. 5.02. Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in the case of clause (b)(i) for such violations
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. 5.03. Governmental Authorization; Other
Consents. No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, and (b) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect. 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally. 5.05.
Financial Statements; No Material Adverse Effect; No Internal Control Event.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin079.jpg]
72 (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
to the extent required to be shown in accordance with GAAP. (b) The unaudited
consolidated and consolidating balance sheets of the Company and its
Subsidiaries dated June 30, 2016 and September 30, 2016 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows and consolidating statements of income or operations for the fiscal
quarters ended on such dates (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all material indebtedness and other liabilities, direct
or contingent, of the Company and its consolidated Subsidiaries as of the date
of such financial statements, including liabilities for taxes, material
commitments and Indebtedness. (c) Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. (d) To the best knowledge of the Company, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a misstatement
in any material respect, in any financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Company and its Subsidiaries on a
consolidated basis. (e) The consolidated and consolidating forecasted balance
sheet and statements of income and consolidated cash flows of the Company and
its Subsidiaries delivered pursuant to Section 6.01(c) and Section 6.01(c) of
the Existing Credit Agreement were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of delivery of such forecasts. 5.06. Litigation. There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Company, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Company or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. 5.07. No Default. Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. 5.08. Ownership of
Property; Liens.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin080.jpg]
73 (a) Each of the Company and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Company and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.
(b) As of the Closing Date, Schedule 5.08 annexed hereto contains a true,
accurate and complete list of all fee and leasehold real property assets of the
Company and its Subsidiaries. 5.09. Environmental Compliance. The Company and
its Subsidiaries conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Company has
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 5.10. Insurance. The
properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts (after giving effect to any insurance coverage from CM Insurance
Company, Inc. compatible with the following standards) with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Company or the
applicable Subsidiary operates. 5.11. Taxes. The Company and its Subsidiaries
have filed all Federal, state and other material Tax returns and reports
required to be filed, and have paid all Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. As of the Closing Date, no
Tax Lien has been filed against the Company, any Subsidiary, or any assets of
either that could reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against the Company or any Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement. 5.12. ERISA
Compliance. (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrowers, nothing has occurred that would prevent or cause the loss of, such
tax-qualified status. (b) There are no pending or, to the best knowledge of the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin081.jpg]
74 (c) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred,
and neither the Borrowers nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) each Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrowers nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) except as set forth on
Schedule 5.12(c) hereto, neither the Borrowers nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan. (d) Neither the Borrowers nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement. (e) With respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States Law (a “Foreign Plan”): (i) any
employer and employee contributions required by Law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities. 5.13. Subsidiaries; Equity Interests. As of the Closing Date, the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens. As of the Closing Date, the Loan Parties no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Company have been validly issued and are fully paid and nonassessable.
5.14. Margin Regulations; Investment Company Act; Other Regulations.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin082.jpg]
75 (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit or
Banker’s Acceptance, not more than 25% of the value of the assets (either of any
Borrower only or of any Borrower and its Subsidiaries on a consolidated basis)
will be margin stock. If requested by any Lender or the Administrative Agent,
the applicable Borrower will furnish to the Administrative Agent and each Lender
a statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U. (b) None of
the Company, any Person Controlling the Company, or any Subsidiary is required
to be registered as an “investment company” under the Investment Company Act of
1940, as amended. (c) No Loan Party is subject to regulation under any Law
(other than Regulation X issued by the FRB) that limits its ability to incur
Indebtedness. 5.15. Disclosure. As of the Closing Date, the Company has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. 5.16. Compliance with Laws.
Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. 5.17. Taxpayer
Identification Number; Other Identifying Information. The true and correct U.S.
taxpayer identification number of the Company and each Designated Borrower that
is a Domestic Subsidiary and a party hereto on the Closing Date is set forth on
Schedule 5.17. The true and correct unique identification number (if any) of
each Designated Borrower that is a Foreign Subsidiary and a party hereto on the
Closing Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.17. 5.18. Intellectual
Property; Licenses, Etc. Except as could not reasonably be expected to result in
a Material Adverse Effect, the Company and its Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, logos, domain names, trade
names, copyrights, patents, patent rights, know-how, trade secrets, proprietary
confidential information, franchises, licenses and other intellectual property
rights, and all registrations and applications for registration of the foregoing
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person and free of clear of all Liens, other than Liens permitted under Section



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin083.jpg]
76 7.01. The operation of the businesses of the Company or any Subsidiary as
currently conducted does not infringe upon any rights held by any other Person,
except for any such infringement which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 5.18 hereto is a complete list of all patents, trademarks and
copyrights, and all applications for registration of same, owned by the Company
and its Subsidiaries as of the Closing Date, and all such items are valid and
subsisting as of such date. No action, suit, proceeding, claim or dispute
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. 5.19. Perfection of
Security Interest. The Security Documents are effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described in each respective
document and the proceeds thereof. In the case of the pledged stock described in
the U.S. Security Agreement or each applicable Pledge Agreement, when stock
certificates representing pledged stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of other Collateral described in each Security
Document, when financing statements and other filings specified on Schedule 5.19
in appropriate form are filed in the offices specified on Schedule 5.19, the
Security Documents shall constitute fully perfected Liens on, and security
interests in, all rights, titles and interests of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than pledged stock, Liens permitted by Section 7.01). 5.20.
Machinery and Equipment. All machinery and equipment of each of the Company and
its Subsidiaries is in good operating condition and repair, and all necessary
replacements of and repairs thereto have be made so as to preserve and maintain
the value and operating efficiency of such machinery and equipment. 5.21.
Solvency. Upon and immediately after consummation of the transactions
contemplated hereby, the Loan Parties, taken as a whole, are and will continue
to be Solvent. 5.22. Bank Accounts. Schedule 5.22 lists all banks and other
financial institutions at which the Company and each of its Domestic
Subsidiaries maintains deposits and/or other accounts as of the Closing Date,
and such Schedule correctly identifies the name and address of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number. 5.23. Obligations as Senior Debt. The
Obligations are “Designated Senior Debt” (if applicable), “Senior Debt”, “Senior
Indebtedness”, “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any indenture or document governing
any subordinated Indebtedness any document governing subordinated Indebtedness
incurred by a Loan Party that is contractually subordinated in right of payment
to the prior payment of all Obligations of such Loan Party. 5.24. Use of
Proceeds. The Company and its Subsidiaries will use the proceeds of the Loans
for the purposes specified in Section 6.11 and not for any other purpose. 5.25.
Representations as to Foreign Loan Parties. Each of the Company and each Foreign
Loan Party represents and warrants to the Administrative Agent and the Lenders
that:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin084.jpg]
77 (a) Such Foreign Loan Party is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Loan Party, the “Applicable
Foreign Loan Party Documents”), and the execution, delivery and performance by
such Foreign Loan Party of the Applicable Foreign Loan Party Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Loan Party nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party is organized and existing in respect of its obligations
under the Applicable Foreign Loan Party Documents. (b) The Applicable Foreign
Loan Party Documents are in proper legal form under the Laws of the jurisdiction
in which such Foreign Loan Party is organized and existing for the enforcement
thereof against such Foreign Loan Party under the Laws of such jurisdiction, and
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Loan Party Documents. It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Loan Party Documents that the Applicable
Foreign Loan Party Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Foreign Loan Party is organized and existing, or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Loan Party Documents or any other document, except for (i) any such
filing, registration, recording, execution or notarization as has been made or
is not required to be made until the Applicable Foreign Loan Party Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid. (c) The execution, delivery and performance of the Applicable
Foreign Loan Party Documents executed by such Foreign Loan Party are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Loan Party is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable). 5.26. Anti-Corruption Laws and Sanctions.
The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Company being designated as a Sanctioned
Person. None of (a) the Company, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan, Letter of Credit or Bankers’ Acceptance, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions. 5.27. EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin085.jpg]
78 ARTICLE VI. AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit or Bankers’ Acceptance shall remain
outstanding, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to: 6.01.
Financial Statements. Deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders: (a) as soon as available, but in any event within 90 days after the end
of each fiscal year of the Company and its Subsidiaries, a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows and consolidating statements of
income or operations for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by (i) a report and opinion of Ernst & Young LLP or
another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an opinion of such Registered Public Accounting Firm
independently assessing the Company’s internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No.
2, and Section 404 of Sarbanes-Oxley, and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; provided, that such
financial statements and reports set forth in this Section 6.01(a) shall be
deemed to be delivered upon the filing with the SEC of the Company’s Form 10-K
for the relevant fiscal year; (b) as soon as available, but in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company and its Subsidiaries, a consolidated and consolidating
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows and consolidating statements of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes provided, that
such financial statements and reports set forth in this Section 6.01(b) shall be
deemed to be delivered upon the filing with the SEC of the Company’s Form 10-Q
for the relevant fiscal quarter; and (c) as soon as available, but in any event
no later than 30 days after the start of each fiscal year of the Company,
budgets prepared by management of the Company, in form satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and consolidated cash flows of the Company and its Subsidiaries on a
quarterly basis for such fiscal year.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin086.jpg]
79 As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02. Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (or, in the case of clause (f), to the relevant Lender), in form and
detail satisfactory to the Administrative Agent and the Required Lenders: (a)
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company; (b) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them; (c) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; (d) promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities
having an aggregate principal amount in excess of the Threshold Amount of any
Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02; (e) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof if, and only to
the extent that, such Loan Party or Subsidiary may provide such information in
accordance with applicable Law; (f) promptly, such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request; and
(g) only upon reasonable written request of the Administrative Agent, copies of
any documents described in Section 101(k) or 101(l) of ERISA that any Loan Party
or any ERISA Affiliate may request and receive with respect to any Multiemployer
Plan or any documents described in Section 101(f) of ERISA that the
administrator of any Pension Plan is required to provide. Each Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material non-



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin087.jpg]
80 public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Joint Lead Arrangers, any Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
For the avoidance of doubt, it is acknowledged and agreed that, as of the
Closing Date, none of the Lenders is a Public Lender. 6.03. Notices. Promptly
after a Responsible Officer of any Borrower, or any other officer or employee of
any Borrower responsible for administering any of the Loan Documents or
monitoring compliance with any of the provisions thereof, in either case obtains
knowledge thereof, notify the Administrative Agent and each Lender of: (a) the
occurrence of any Default; (b) any matter that has resulted or could reasonably
be expected to result in a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws; (c) the
occurrence of any ERISA Event; (d) any material change in accounting policies or
financial reporting practices by the Company or any Subsidiary; and (e) the
determination by the Registered Public Accounting Firm providing the opinion
required under Section 6.01(a)(ii) (in connection with its preparation of such
opinion) or the Company’s determination at any time of the occurrence or
existence of any Internal Control Event. Each notice pursuant to this Section
6.03 shall be accompanied by a statement of a Responsible Officer of the Company
setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04. Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; (b)
all lawful claims which, if unpaid, would by Law



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin088.jpg]
81 become a Lien upon its property (other than a Lien permitted under Section
7.01); and (c) all Indebtedness or Material Rental Obligation, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness or Material Rental
Obligation. 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence, center of main interest
(COMI), and good standing, as applicable, under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, except to the extent that
the non-preservation of any such patent, trademark, trade name or service mark
could not reasonably be expected to have a Material Adverse Effect; and (d)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti- Corruption Laws and applicable
Sanctions. 6.06. Maintenance of Properties. Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities. 6.07. Maintenance of
Insurance. Maintain with financially sound and reputable insurance companies not
Affiliates of the Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any insurance coverage from CM Insurance Company, Inc.
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance. 6.08. Compliance with Laws, Organization
Documents and Contractual Obligations. (a) Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (1) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (2)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect and (b) comply with all Organization Documents and,
except where the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect, all material Contractual Obligations. 6.09.
Books and Records. (a) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Company or such Subsidiary, as the case may be. 6.10. Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties (provided that with
respect to any leased property, such inspection shall not violate the terms of
the applicable lease), to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin089.jpg]
82 its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, that
(i) unless an Event of Default is continuing, no such authorized representatives
shall so visit, inspect or examine more than once in any calendar year, (ii)
representatives of any Lender may do any of the forgoing, at its own expense, at
reasonable times during normal business hours upon reasonable advance notice to
the applicable Borrower and (iii) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.
6.11. Use of Proceeds. Use the proceeds of the (a) Initial Term Loans to finance
the Transactions and pay Transaction Costs (it being understood that JPMorgan
Chase Bank, N.A., in its capacity as Administrative Agent, is irrevocably
authorized to apply a portion of the Initial Term Loans to settle any foreign
currency exchange hedge arrangements entered into by the Company and JPMorgan
Chase Bank, N.A. in connection with the consideration for the Specified
Acquisition) and (b) Revolving Loans and any other Loans and Letters of Credit
for (1) general corporate purposes, including working capital, capital
expenditures and other lawful corporate purposes and (2) to finance acquisitions
permitted pursuant to Section 7.02. 6.12. Additional Guarantors and Pledgors.
(a) Notify the Administrative Agent at the time that any Person becomes a
Subsidiary and promptly thereafter (and in any event within 30 days (or such
longer period as the Administrative Agent may reasonably agree in its sole
discretion), (i) provided that such Subsidiary is a Domestic Subsidiary and a
Significant Subsidiary, cause such Person to (x) guarantee all Obligations, by
executing and delivering to the Administrative Agent a Guarantee or such other
document as the Administrative Agent shall deem reasonably appropriate for such
purpose and (y) secure all of its Obligations as described in Section 2.26 by
providing the Administrative Agent with a first priority perfected security
interest (subject only to Liens permitted by Section 7.01 entitled to priority
under applicable Law) on its assets and by executing a security agreement and
such other documents as the Administrative Agent shall deem reasonably
appropriate for such purpose, (ii) if such Subsidiary is a Domestic Subsidiary,
a Foreign Subsidiary of a Foreign Loan Party organized in the same jurisdiction
as any Foreign Loan Party or a first-tier Foreign Subsidiary of a Domestic Loan
Party, the parent entity of such Person shall pledge the equity of such
Subsidiary as security for the Obligations; provided that, such equity pledge of
a Foreign Subsidiary of a Foreign Loan Party shall secure only Foreign Loan
Party Obligations; provided further that, such equity pledge or security
interest in a Foreign Subsidiary of a Domestic Loan Party shall be limited to
65% of the capital stock of such Foreign Subsidiary to the extent the pledge or
security interest secures Domestic Loan Party Obligations, and (iii) deliver to
the Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and, to the extent requested, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (i) and (ii)), all in form, content and scope reasonably satisfactory to
the Administrative Agent. For the avoidance of doubt, no actions shall be
required to perfect any pledge of the equity of a Foreign Subsidiary of a
Domestic Loan Party under the laws of the jurisdiction where such Foreign
Subsidiary is organized. (b) Prior to any Domestic Subsidiary becoming a
Designated Borrower (i) cause such Person to (x) guarantee all Obligations by
executing and delivering to the Administrative Agent a Guarantee or such other
document as the Administrative Agent shall deem appropriate for such purpose and
(y) secure all of its Obligations as described in Section 2.26 by providing the
Administrative Agent with a first priority perfected security interest (subject
only to Liens permitted by Section 7.01 entitled



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin090.jpg]
83 to priority under applicable Law) on its assets and executing a security
agreement and such other documents as the Administrative Agent shall deem
appropriate for such purpose, (ii) the parent entity of such Person shall pledge
the equity of such Subsidiary as security for the Obligations (except to the
extent the parent entity is not a U.S. Person, in which case the pledge of the
equity of such Subsidiary shall serve as security of only Foreign Loan Party
Obligations), and (iii) deliver to the Administrative Agent documents of the
types referred to in clauses (iii) and (iv) of Section 4.01(a) and, to the
extent requested, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (i) and (ii)), all in
form, content and scope reasonably satisfactory to the Administrative Agent. (c)
Prior to any Foreign Subsidiary becoming a Designated Borrower after the Closing
Date, (i) cause such Person and such Person’s Subsidiaries to (x) guarantee all
Obligations (or, if such Person is a Foreign Subsidiary and (A) executing a
Guarantee would result in a materially adverse tax consequence to the Loan
Parties, all Foreign Loan Party Obligations or (B) if the Company determines in
good faith that a guarantee of all Obligations or all Foreign Obligations by any
such Person would not be advisable due to local solvency or similar
restrictions, all Obligations of its parent that is a Foreign Borrower) by
executing and delivering to the Administrative Agent a Guarantee or such other
document as the Administrative Agent shall deem reasonably appropriate for such
purpose and (y) secure all of their Obligations by providing the Administrative
Agent with a first priority perfected security interest (subject only to Liens
permitted by Section 7.01 entitled to priority under applicable Law) on its
assets and by executing a security agreement and such other documents as the
Administrative Agent shall deem reasonably appropriate for such purpose, (ii)
the parent entity of such Person shall pledge the equity of such Subsidiary as
security for the Obligations; provided that, if the Foreign Subsidiary is not a
first-tier Foreign Subsidiary of a Domestic Loan Party, the pledge of the equity
of such Subsidiary shall serve only as security of Foreign Loan Party
Obligations; provided further that, if the Foreign Subsidiary is a first-tier
Foreign Subsidiary of a Domestic Loan Party, such equity pledge shall be limited
to 65% of the capital stock of such first-tier Foreign Subsidiary to the extent
the pledge secures Domestic Loan Party Obligations (for the avoidance of doubt,
to the extent the equity pledge of the first-tier Foreign Subsidiary secures
Foreign Loan Party Obligations, such limitation shall not apply), and (iii)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and, to the extent requested,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (i) and (ii)), all in form, content and
scope reasonably satisfactory to the Administrative Agent. (d) Prior to any
Subsidiary becoming a Designated Borrower, each Borrower shall have executed a
Guarantee, in form and substance satisfactory to the Administrative Agent;
provided that, any Guarantee provided by a Foreign Borrower shall be limited to
a guarantee of the Foreign Loan Party Obligations. (e) Notwithstanding anything
to the contrary contained in this Section 6.12, the Company may exclude any
Foreign Subsidiary of any Foreign Borrower from the requirement that such
Subsidiary execute a Guarantee and a security agreement to the extent and for so
long as (i) such Foreign Borrower and its Foreign Subsidiaries that have
executed a Guarantee and a security agreement account for at least 50% of the
assets of such Foreign Borrower and its Foreign Subsidiaries and (ii) no Loan
proceeds are made available to such Foreign Subsidiary. 6.13. Approvals and
Authorizations. Maintain all authorizations, consents, approvals and licenses
from, exemptions of, and filings and registrations with, each Governmental
Authority of the jurisdiction in which each Foreign Loan Party is organized and
existing, and all approvals and consents of each other Person in such
jurisdiction, in each case that are required in connection with the Loan



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin091.jpg]
84 Documents, except where the failure to so maintain or comply therewith could
not reasonably be expected to have a Material Adverse Effect. 6.14.
Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws. (b) Conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws. 6.15. Centre of Main Interest and Establishment. Each of the Dutch
Borrower and the German Borrower shall maintain its centre of main interest in
the Netherlands and Germany, respectively, for the purposes of the Insolvency
Regulation. 6.16. Certain Post-Closing Obligations. As promptly as practicable,
and in any event within 90 days after the Closing Date (or such longer period as
the Administrative Agent may reasonably agree in its sole discretion), the
Company and each other Loan Party will deliver all documents and take all
actions set forth on Schedule 6.16 or that would have been required to be
delivered or taken on the Closing Date but for the last sentence of Section
4.01(a). ARTICLE VII. NEGATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit or Bankers’ Acceptance shall remain
outstanding, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly: 7.01. Liens. Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following: (a) Liens created pursuant to any
Loan Document; (b) Liens existing on the Closing Date and listed on Schedule
7.01 and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b); (c) Liens for Taxes, assessments or governmental charges not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (d)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business securing obligations which are
not overdue for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin092.jpg]
85 (e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; (f) pledges or deposits to
secure the performance of tenders, bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (g) Liens (i) securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or (ii) other than Liens
on the Collateral, required to protect or enforce any rights in any
administrative, arbitration or other court proceedings in the ordinary course of
business; (h) Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness except that individual financings of
equipment provided by one lender of the type permitted under Section 7.03(e) may
be cross collateralized to other financings of equipment provided by such lender
of the type permitted under Section 7.03(e), and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition; (i) Liens (other than
Liens on Equity Interests in any Subsidiary) securing Indebtedness permitted
under Section 7.03(l) so long as such Indebtedness secured by such Liens does
not exceed $20,000,000 at any time; (j) Liens on property of a Person existing
at the time such Person is merged into or consolidated with the Company or any
other Subsidiary or becomes a Subsidiary; provided that such Liens were not
created in contemplation of such merger, consolidation or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Company or any Subsidiary or acquired by the Company or any Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under Section
7.03(o); (k) Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; (l) Liens consisting of
an agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Disposition would have been
permitted on the date of the creation of such Lien; provided that such Liens
encumber only the applicable assets pending consummation of the Disposition; (m)
(A) leases, subleases or non-exclusive licenses or sublicenses of IP Rights
granted to other Persons in the ordinary course of business and substantially
consistent with past practice which do not (x) interfere in any material respect
with the business of the Company and its Subsidiaries, taken as a whole, or (y)
secure any Indebtedness, and (B) the rights reserved or vested in any Person by
the terms of any lease, license, franchise, grant or permit held by the Company
or its Subsidiaries; (n) Permitted Encumbrances; (o) (A) statutory and common
law rights of set-off and other similar rights and remedies as to deposits of
cash, securities, commodities and other funds in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
and (B) Liens of a collecting bank



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin093.jpg]
86 arising in the ordinary course of business under Section 4-208 of the UCC in
effect in the relevant jurisdiction and covering only the items being collected
upon; (p) Liens securing Indebtedness represented by financed insurance premiums
in the ordinary course of business consistent with past practice, provided that
such Liens do not extend to any property or assets other than the corresponding
insurance policies being financed; and (q) Liens on accounts receivable, the
proceeds thereof, and certain ancillary rights relating thereto of the Company
and its Subsidiaries arising under “supply chain financing programs” permitted
under Section 7.05(p) of this Agreement; (r) Liens arising from precautionary
UCC financing statements or similar filings made in respect of operating leases
entered into by the Company or any of its Subsidiaries; (s) Liens created
pursuant to the general conditions of a bank operating in the Netherlands based
on the general conditions drawn up by the Netherlands Bankers' Association
(Nederlandse Vereniging van Banken) and the Consumers Union (Consumentenbond);
(t) Liens arising in the ordinary course of business on any deposit account or
other funds maintained with depository institutions securing any arrangement for
treasury, depositary or cash management services with respect to such funds
provided to the Company or any of its Subsidiaries in the ordinary course of
business; provided that such deposit accounts or funds are not established or
deposited for the purpose of providing collateral for any Indebtedness and are
not subject to restrictions on access by the Company or any Subsidiary in excess
of those required by applicable banking regulations; (u) Liens arising in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits and
similar statutory and regulatory obligations; and (v) Liens on the Collateral
securing Incremental Equivalent Debt permitted under Section 7.03(s) on a pari
passu or junior basis with the Liens on the Collateral securing the Obligations;
provided that a trustee, collateral agent, security agent or other Person acting
on behalf of the holders of such Indebtedness has entered into an Intercreditor
Agreement. 7.02. Investments. Make or hold any Investments, except: (a)
Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities; (b) Investments of a Loan
Party in any of the Company’s Subsidiaries that are not Domestic Loan Parties so
long as after giving pro forma effect to such Investment, the Total Leverage
Ratio as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered shall not be greater than 3.00:1.00;
provided that if at the time of any Investment, and after giving pro forma
effect thereto, the Total Leverage Ratio as of the end of the most recently
ended fiscal quarter for which financial statements have been delivered would be
greater than 3.00:1.00, additional Investments shall nonetheless be permitted so
long as the aggregate amount of such Investments consummated in reliance on this
proviso shall not exceed $20,000,000 in any fiscal year;



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin094.jpg]
87 (c) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; (d) Investments of the Company in any Domestic Loan Party and
Investments of any Subsidiary in the Company or in a Domestic Loan Party; (e)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; (f) Guarantees permitted
by Section 7.03; (g) Investments held in the investment portfolio of CM
Insurance Company, Inc. of the type and in amounts in the ordinary course of
business of CM Insurance Company, Inc. and consistent with past practices; (h)
the acquisition of the assets or business of any other Person, or of a division
or line of business of any other Person, or of all or substantially all of the
Equity Interests of any other Person (each purchase or other acquisition made in
accordance with this Section 7.02(h), a “Permitted Acquisition”), so long as (i)
immediately prior to and after the making of such acquisition, and after giving
effect thereto, no Default shall have occurred and be continuing, (ii) any such
assets acquired shall be utilized in, and if the acquisition involves a merger,
amalgamation, consolidation or stock acquisition, the target which is the
subject of such acquisition shall be engaged in, the same line of business as
the Borrowers, (iii) the board of directors or similar governing body of the
target subject to such acquisition has approved such acquisition, (iv) if the
acquisition is an acquisition of Equity Interests, the Person being acquired
shall become a Subsidiary of the Company and such Subsidiary shall (x) become a
Loan Party and (y) provide security and a guarantee to the Administrative Agent
and the Lenders, in each case to the extent required under and in accordance
with Section 6.12, (v) the Total Leverage Ratio as of the end of the most
recently ended fiscal quarter for which financial statements have been
delivered, calculated on a pro forma basis after giving effect to such
acquisition, shall not be greater than 3.50:1.00; provided that if at the time
of any such acquisition, and after giving pro forma effect thereto, the Total
Leverage Ratio as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered would be greater than 3.50:1.00, such
acquisition shall nonetheless be permitted so long as the aggregate amount of
such acquisitions consummated in reliance on this proviso shall not exceed
$20,000,000 in any fiscal year, (vi) at least five (5) Business Days prior to
making such acquisition, the Company shall have furnished the Administrative
Agent with (x) a Compliance Certificate, in form and substance satisfactory to
the Administrative Agent, demonstrating compliance with the conditions set forth
in clause (v) above (which Compliance Certificate shall, for the avoidance of
doubt, be deemed to be delivered pursuant to Section 6.02(a) for purposes of
determining the Applicable Rate upon the consummation of the relevant Permitted
Acquisition), and (y) then-current draft copies of the purchase and sale
material documents; (i) Investments of any Subsidiary that is not a Domestic
Loan Party in any other Subsidiary that is not a Domestic Loan Party; (j)
Investments existing on the date hereof (each an “Existing Investment”) and any
renewal, reinvestment or extension of an Existing Investment upon substantially
similar terms as those in effect on the date hereof (each Existing Investment as
so modified, a “Modified Investment”); provided that the aggregate amount of the
Modified Investment does not exceed that of the applicable



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin095.jpg]
88 preceding Existing Investment unless such additional Investment amount is
otherwise permitted by this Section 7.02 (without reliance on this Section
7.02(j)); (k) Investments arising out of the receipt by the Company or any
Subsidiary of promissory notes and other non-cash consideration for the sale of
assets permitted under Section 7.05; (l) deposits made to secure the performance
of leases, licenses or contracts in the ordinary course of business; (m)
Investments held by Persons whose Equity Interests or assets are acquired in a
Permitted Acquisition after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such Permitted
Acquisition and were in existence on the date of such Permitted Acquisition; (n)
Investments necessary to consummate the Specified Acquisition; and (o)
Investments not in excess of the Available Amount that is Not Otherwise Applied
as in effect immediately prior to the time of making of such Investment,
provided that the Total Leverage Ratio, calculated on a pro forma basis as of
the end of the most recently ended fiscal quarter for which financial statements
have been delivered and giving effect to such Investments shall not exceed
3.50:1.00. 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness under the Loan Documents; (b)
Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to the
obligors and guarantors of such Indebtedness, the principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate; (c) Guarantees of the Company or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Domestic Loan
Party; (d) obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;”



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin096.jpg]
89 (e) Indebtedness of the Company in respect of Capital Lease Obligations,
Synthetic Lease Obligations, purchase money obligations, and any Attributable
Indebtedness with respect to any sale- leaseback transaction, for fixed or
capital assets within the limitations set forth in Section 7.01(h); provided,
however, that (i) the aggregate amount of such Indebtedness (other than
Indebtedness in respect of the PILOT Leases) at any one time outstanding shall
not exceed $15,000,000 and (ii) the aggregate amount of Indebtedness in respect
of the PILOT Leases shall not exceed $11,000,000; (f) unsecured Indebtedness so
long as (i) immediately prior to and after the incurrence of such Indebtedness,
and after giving effect thereto, no Default shall have occurred and be
continuing, (ii) the documents relating to such Indebtedness are provided to the
Administrative Agent prior to the closing of the incurrence of such Indebtedness
(with drafts to be provided a reasonable time in advance of such closing), (iii)
such documents, and the terms and conditions of such Indebtedness, are
reasonably acceptable to the Administrative Agent and (iv) the Company
demonstrates that, after giving pro forma effect to the incurrence of such
Indebtedness, it shall be in compliance with the financial covenants set forth
in Section 7.11 (as would be in effect if the Covenant Trigger had occurred on
the date of incurrence of such Indebtedness); (g) intercompany loans among the
Company and the Loan Parties which are Domestic Subsidiaries; provided, that (i)
the Investment corresponding to such Indebtedness is permitted pursuant to
Section 7.02 hereof, (ii) such intercompany loan is evidenced by a promissory
note, (iii) such promissory note is pledged to the Administrative Agent as
security, and (iv) there are no restrictions whatsoever on the ability of the
applicable Loan Party to repay such loan; (h) Indebtedness of any Foreign
Subsidiary in an aggregate amount for all such Indebtedness not to exceed the
local currency equivalent (as determined by the Administrative Agent from time
to time by reference to the Spot Rate) of $30,000,000 in the aggregate at any
one time outstanding; provided that (i) the proceeds of such Indebtedness are
used for working capital needs, capital expenditures and the acquisition of
assets or equity interests permitted pursuant to Section 7.02, (ii) such
Indebtedness is incurred solely by such Foreign Subsidiary, (iii) such
Indebtedness is either unsecured or, if such Foreign Subsidiary is not a Loan
Party, is secured only by the assets of such Foreign Subsidiary and (iv) except
as permitted under Section 7.02(b) or Section 7.02(i), no guarantee or other
credit support of any kind is provided by any Person (including, without
limitation, any Loan Party) of or for such Indebtedness or any holder thereof;
and provided, further, that the Company shall notify the Administrative Agent in
writing in advance prior to permitting such Foreign Subsidiary to incur any
Indebtedness in excess of $5,000,000 under this Section 7.03(h); (i)
Indebtedness of any Subsidiary owing to any Loan Party provided that the
Investment corresponding to such Indebtedness is permitted pursuant to Section
7.02(b); (j) [Reserved]; (k) Indebtedness of the Company in respect of unsecured
Guarantees issued by the Company in the ordinary course of business in an amount
not to exceed $35,000,000 at any time; (l) other Indebtedness of the Company and
its Domestic Subsidiaries that may be secured in a principal amount outstanding
at any one time not exceeding $20,000,000; (m) Indebtedness of any Subsidiary
that is not a Loan Party to any other Subsidiary that is not a Loan Party;



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin097.jpg]
90 (n) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice; (o) Indebtedness of a
Person whose Equity Interests or assets are acquired in a Permitted Acquisition
to the extent such Indebtedness is acquired or assumed by the Company or any
Subsidiary in such Permitted Acquisition thereof; provided that such
Indebtedness was not incurred in connection with, or in anticipation of, such
Permitted Acquisition; (p) Indebtedness in respect of netting services,
overdraft protections, cash management and similar arrangements in connection
with deposit accounts, in each case in the ordinary course of business; (q)
Indebtedness of the Company or any of its Subsidiaries in respect of workers’
compensation, severance, health and welfare benefits and similar obligations
incurred in the ordinary course of business; and (r) any Indebtedness arising
under a declaration of joint and several liability used for the purpose of
section 2:403 of the Dutch Civil Code (and any residual liability under such
declaration arising pursuant to section 2:404(2) of the Dutch Civil Code. (s)
Incremental Equivalent Debt; provided that (i) no Event of Default shall have
occurred and be continuing on the date of incurrence thereof, both immediately
prior to and immediately after giving effect to such incurrence and (ii) without
the consent of the Required Lenders, the sum of (x) the aggregate principal
amount of the Incremental Facilities incurred pursuant to Section 2.24, and (y)
the aggregate outstanding principal amount of Incremental Equivalent Debt
incurred in reliance on this Section 7.03(s) shall not at the time of incurrence
of any such Incremental Facilities or Incremental Equivalent Debt (and after
giving effect to such incurrence) exceed the Available Incremental Amount at
such time. To the extent that the creation, incurrence or assumption of any
Indebtedness could be attributable to more than one subsection of this Section
7.03, the Company may allocate such Indebtedness to any one or more of such
subsections and in no event shall the same portion of Indebtedness be deemed to
utilize or be attributable to more than one item; provided that all Indebtedness
created pursuant to the Loan Documents shall be deemed to have been incurred in
reliance on Section 7.03(a). For purposes of determining compliance with the
Dollar-denominated restrictions in any subsection of Section 7.03 on the
incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date on which such Indebtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided that if such Indebtedness is incurred to modify,
refinance, refund, renew or extend other Indebtedness denominated in a foreign
currency, and such modification, refinancing, refunding, renewal or extension
would cause the applicable Dollar- denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
modification, refinancing, refunding, renewal or extension, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being modified, refinanced, refunded,
renewed or extended. 7.04. Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin098.jpg]
91 its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that, so long as no Default exists or would result therefrom: (a)
any Subsidiary may merge with (i) the Company, provided that the Company shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (x) when any Loan Party is merging with another
Subsidiary, the Loan Party shall be the continuing or surviving Person or the
surviving Person shall become a Loan Party and (y) when a Domestic Loan Party is
a party to such merger, such Domestic Loan Party shall be the continuing or
surviving person; and (b) any Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary; provided that (x) if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Company or a Loan Party or
become a Loan Party and (y) if the transferor is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party. 7.05. Dispositions. Make any
Disposition or enter into any agreement to make any Disposition, except: (a)
Dispositions of obsolete or worn out property, or equipment that is damaged or
no longer used in the conduct of the business of the Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in each case, in the
ordinary course of business; (b) Dispositions of inventory in the ordinary
course of business; (c) Dispositions of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
property used or useful in the business of the Company and its Subsidiaries or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such property; (d) Dispositions of property by any Subsidiary
to the Company or to a wholly-owned Subsidiary; provided that (i) if the
transferor of such property is a Loan Party, the transferee thereof must be a
Loan Party or become a Loan Party and (ii) if the transferor is a Domestic Loan
Party, then the transferee must be a Domestic Loan Party; (e) Dispositions
permitted by Section 7.04; (f) [Reserved]; (g) Dispositions by the Company and
its Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (g) in any fiscal year shall not exceed 5% of the
total assets (calculated based on book value) of the Company and its
Subsidiaries, calculated as of the first day of such fiscal year; (h) any
Foreign Subsidiary of the Company may sell or dispose of Equity Interests in
such Subsidiary to qualify directors where required by applicable Law or to
satisfy other requirements of applicable Law with respect to the ownership of
Equity Interests in Foreign Subsidiaries; (i) the rental, lease or sublease of
real property or equipment in the ordinary course of business;



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin099.jpg]
92 (j) transfers of property subject to Recovery Events; (k) Dispositions in the
ordinary course of business consisting of the abandonment, cancellation,
non-renewal or discontinuance of IP Rights which, in the reasonable good faith
determination of the Company, is desirable in the conduct of the business of the
Company and its Subsidiaries and not materially disadvantageous to the interests
of the Lenders; (l) each Loan Party and each of its Subsidiaries may surrender
or waive contractual rights and settle or waive contractual or litigation claims
in the ordinary course of business; (m) the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof; (n) to the extent constituting a
Disposition, transactions otherwise expressly permitted under Sections 7.01,
7.02 or 7.06; (o) to the extent constituting a Disposition, the issuance by the
Company of its Equity Interests; and (p) the sale from time to time by the
Company and its Subsidiaries of accounts receivable, the proceeds thereof, and
certain ancillary rights relating thereto (as the scope of such ancillary rights
shall be approved by the Administrative Agent), in each case, pursuant to
“supply chain financing programs” entered into from time to time by the Company
and its Subsidiaries; provided that (i) the aggregate face amount of accounts
receivable so sold in any month pursuant to all such programs does not exceed an
amount equal to 10% of the aggregate consolidated accounts receivable of the
Company and its Subsidiaries as of the last day of the immediately preceding
month and (ii) such sales are consummated on arm’s-length terms and the Company
and/or its Subsidiaries receive reasonable consideration therefor (as determined
by the Company in its reasonable business judgment); provided, however, that any
Disposition pursuant to clauses (a) through (p) (except for Dispositions
pursuant to Sections 7.05(e), (h), (j), (k), (l) or (m)) shall be for fair
market value. 7.06. Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom: (a) each Subsidiary may make Restricted Payments to the Borrowers,
the Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made; (b) the
Company and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person; (c) the Company and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests; (d) payments with respect to any
intercompany loan permitted under Section 7.03(g); (e) the Company may declare
or pay cash dividends to its stockholders, and purchase, redeem or otherwise
acquire for cash Equity Interests issued by it so long as, in each case, (i)
after



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin100.jpg]
93 giving pro forma effect to such payment, purchase, redemption or acquisition,
the Total Leverage Ratio as of the end of the most recently ended fiscal quarter
for which financial statements have been delivered shall not be greater than
3.00:1.00 (in the case of any cash dividend to its stockholders, determined as
of the end of the most recently ended fiscal quarter for which financial
statements have been delivered prior to the date of declaration of such dividend
(and for the avoidance of doubt, not as of the date of payment of such
dividend); provided that if at the time of any such payment, purchase,
redemption or acquisition, and after giving pro forma effect thereto, the Total
Leverage Ratio as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered would be greater than 3.00:1.00, such
payment, purchase, redemption or acquisition shall nonetheless be permitted so
long as the aggregate amount of such payment, purchase, redemption or
acquisition consummated in reliance on this proviso shall not exceed $10,000,000
in any fiscal year, plus (ii) such additional payment, purchase, redemption or
acquisition that is not in excess of the Available Amount that is Not Otherwise
Applied as in effect immediately prior to the time of making of such payment,
purchase, redemption or acquisition, provided that the Total Leverage Ratio,
calculated on a pro forma basis as of the end of the most recently ended fiscal
quarter for which financial statements have been delivered and giving effect to
such Restricted Payments shall not exceed 3.25:1.00; (f) the Company may make
prepayments or purchases of principal in respect of the Indebtedness permitted
under Section 7.03(f) so long as (x) (i) the Company demonstrates that, on a pro
forma basis after giving effect to any such Restricted Payment, (A) it is
compliance with the financial covenants set forth in Section 7.11 (as would be
in effect if the Covenant Trigger had occurred on the date of incurrence of such
Indebtedness) and (B) Liquidity shall not be less than $30,000,000, (ii) any
such Restricted Payment is made only with cash on hand of the Company and its
Subsidiaries and not with proceeds of credit extensions hereunder, and (iii)
prior to making any such Restricted Payment in any calendar year, that when
aggregated with all other such Restricted Payments pursuant to this clause (f)
made during such calendar year would exceed $15,000,000, the Company
demonstrates that Total Leverage Ratio, calculated on a pro forma basis after
giving effect to such Restricted Payment, shall not be greater than 3.00:1.00 or
(y) such prepayments or purchases of principal are not in excess of the
Available Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such repayment or purchases, provided that the Total
Leverage Ratio, calculated on a pro forma basis as of the end of the most
recently ended fiscal quarter for which financial statements have been delivered
and giving effect to such prepayment or purchases shall not exceed 3.25:1.00;
(g) the Company may make prepayments or purchases of principal in respect of the
Indebtedness permitted under Section 7.03(f), so long as such Restricted
Payments are made with the proceeds of Indebtedness permitted by Section
7.03(f); (h) provided no Default of the type referred to in Section 8.01(a) or
Event of Default shall have occurred and be continuing or would result
therefrom, the Company may make repurchases of Equity Interests deemed to occur
upon the exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants or taxes
payable in connection with the vesting or exercise of such stock options or
warrants; and (i) provided no Default of the type referred to in Section 8.01(a)
or Event of Default shall have occurred and be continuing or would result
therefrom, the payment of any dividend or distribution within 60 days after the
date of declaration thereof, if on the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Default
had occurred and was continuing.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin101.jpg]
94 7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the Closing Date or any business substantially related
or incidental thereto. 7.08. Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of the Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among Loan
Parties, (ii) transactions between or among Subsidiaries of the Company that are
not Loan Parties, (iii) transactions between or among Loan Parties and
Subsidiaries and/or other Persons to the extent such transactions are expressly
permitted by Sections 7.01, 7.02, 7.03, 7.04, 7.05 or 7.06, (iv) the payment of
customary directors’ fees and indemnification and reimbursement of expenses to
directors, officers and employees, (v) the issuance of stock and stock options
pursuant to the Company’s stock option plans and stock purchase plans, (vi)
reasonable compensation paid to officers and employees in their capacity as such
and (vii) transactions in an aggregate principal amount not to exceed $500,000
in any fiscal year. 7.09. Burdensome Agreements. Except as set forth on Schedule
7.09, enter into any Contractual Obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Company or any Loan Party or to otherwise transfer
property to the Company or any Loan Party, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Company or any Loan Party or (iii) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property
(including, for the avoidance of doubt, the fee-owned real property of the
Company or any Subsidiary) of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person,
except in each case for prohibitions or restrictions existing under or by reason
of: (a) applicable Law; (b) restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Sections 7.03(e) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness; (c) customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, licenses and
sales contracts (provided that such restrictions are limited to the agreement
itself or the property or assets subject to such leases, licenses or sales
contracts, as the case may be); (d) any restriction or encumbrance with respect
to any asset which arises in connection with the Disposition of such asset, if
such Disposition is otherwise permitted under Section 7.05; and (e) restrictions
in any agreement in effect at the time any Subsidiary becomes a Subsidiary of
the Company in connection with a Permitted Acquisition, so long as such
agreement was not entered into in connection with, or in anticipation of, such
Permitted Acquisition. 7.10. Use of Proceeds. Use the proceeds of any Loan or
Letter of Credit, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (A) to purchase or carry margin stock



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin102.jpg]
95 (within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 7.11.
Financial Covenant. On any date when any Extension of Credit under the Revolving
Facility is outstanding (excluding any Letters of Credit) (the “Covenant
Trigger”), permit the Total Leverage Ratio for the Reference Period ended on
such date to exceed (i) 4.50:1.00 as of any date of determination prior to
December 31, 2017, (ii) 4.00:1.00 as of any date of determination on December
31, 2017 and thereafter but prior to December 31, 2018, (iii) 3.50:1.00 as of
any date of determination on December 31, 2018 and thereafter but prior to
December 31, 2019 and (iv) 3.00:1.00 as of any date of determination on December
31, 2019 and thereafter. 7.12. Modifications of Certain Documents; Designation
of Senior Debt. Consent to any amendment or modification of or supplement to any
of the provisions of (i) any documents or agreements evidencing or governing the
subordinated Indebtedness permitted under Section 7.03(f) or (ii) without the
consent of the Administrative Agent, the Acquisition Agreement and any documents
or agreements evidencing or governing the transactions contemplated therein
(including, but not limited to, the provision of transitional services, on-going
arrangements with respect to the licensing of Intellectual Property, conveyance
of assets to the Company or its Subsidiaries and any financial guarantees and
indemnitees), in each case, in a manner materially adverse to the Lenders. The
Loan Parties will designate the Credit Agreement and the Obligations hereunder
as “Designated Senior Indebtedness” or such similar term in any document
governing subordinated indebtedness incurred pursuant to Section 7.03(f), and
will not designate any other Indebtedness as “Designated Senior Indebtedness” or
such similar term under any document governing any other subordinated
indebtedness incurred pursuant to Section 7.03(f) if, as a result of such
designation, any portion of the Obligations would cease to be “Designated Senior
Indebtedness” or such similar term. 7.13. Sale-Leaseback Transactions. Directly
or indirectly, enter into any arrangements with any Person whereby such Person
shall sell or transfer (or request another Person to purchase) any property,
real, personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property from any Person;
provided however, that the Loan Parties may enter into sale-leaseback
transactions (x) with respect to sale-leaseback transaction among their
Affiliates, the Attributable Indebtedness in respect of which is permitted to be
incurred pursuant to Section 7.03(e) and (y) otherwise, if (i) after giving
effect on a pro forma basis to any such transaction the Borrowers shall be in
compliance with all other provisions of this Agreement, including Section 7.01
and Section 7.03 and (ii) the gross cash proceeds of any such transaction are at
least equal to the fair market value of such property (as determined in good
faith by the Loan Parties). 7.14. Changes in Fiscal Periods. Permit the fiscal
year of the Company to end on a day other than March 31 or change the Company’s
method of determining fiscal quarters. ARTICLE VIII. EVENTS OF DEFAULT AND
REMEDIES 8.01. Events of Default. Any of the following shall constitute an Event
of Default: (a) Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C-B/A Obligation, or
(ii) within three Business Days after the same becomes due, any interest



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin103.jpg]
96 on any Loan or on any Obligation, or any fee due hereunder, or (iii) within
five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or (b) Specific Covenants. The
Company fails to perform or observe any term, covenant or agreement contained in
any of Section 6.03, 6.05(a), 6.11 or Article VII; or (c) Other Defaults. Any
Loan Party fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except that such materiality qualifier will not be
applicable to any representation, warranty, statement or certification that is
already qualified or modified by materiality in the text thereof) when made or
deemed made; or (e) Cross-Default. (i) The Company or any Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any (x)
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or Guarantee or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to: (1) be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or (2) an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or (3) such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount; provided failure of payment
or contractual performance shall not constitute and Event of Default pursuant to
sub- clauses (A) and (B) of this Section 8.01(e) if validly waived in writing by
the holders of the relevant Indebtedness or the beneficiaries of the relevant
Guarantee pursuant to the terms of such Indebtedness or Guarantee prior to the
exercise of any remedies described in Section 8.02 by the Administrative Agent
as a result of such failure of payment or contractual performance; or (f)
Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin104.jpg]
97 Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding or (ii) the occurrence of a
Dutch Insolvency Event with respect to a Loan Party; or (g) Inability to Pay
Debts; Attachment. (i) The Company or any Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or (h) Judgments. There is entered against the Company or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by CM Insurance Company, Inc. or independent
third-party insurance as to which CM Insurance Company, Inc. or such third-party
insurer, as the case may be, does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or (i) ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of the Company or any if its
Subsidiaries in an aggregate amount in excess of the Threshold Amount, or (ii)
the Company, any of its Subsidiaries, or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or (j) Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or (k) Change of
Control. There occurs any Change of Control; or (l) Invalidity of Liens. Any of
the following shall occur: (i) the Liens created hereunder or under the other
Loan Documents shall at any time (other than by reason of the Administrative
Agent (i) relinquishing such Lien, (ii) failing to maintain possession of stock
certificates, promissory notes or other instruments actually delivered to it
representing securities pledged under any Security Documents or (iii) failing to
file UCC continuation statements) cease to constitute valid and perfected Liens
on any Collateral with an aggregate fair market value in excess of $500,000
which is intended to be covered thereby other than with the consent, in writing,
of the Administrative Agent; (ii) except for expiration in accordance with its
respective terms, any Loan Document shall for whatever reason be terminated, or
shall cease to be in full force and effect other than with the consent, in
writing, of the Administrative Agent; or (iii) the enforceability of any Loan
Document shall be contested by the Company or any of its Subsidiaries. 8.02.
Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin105.jpg]
98 (a) declare the commitment of each Lender to make Loans and any obligation of
an Issuing Lender to issue Letters of Credit or create Bankers’ Acceptances to
be terminated, whereupon such commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; (c) require that the Borrowers cash
collateralize the L/C-B/A Obligations in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit and Bankers’ Acceptances;
and (d) exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents; provided, however, that upon the occurrence of any event
specified in Section 8.01(f), the obligation of each Lender to make Loans and
any obligation of an Issuing Lender to make extensions of credit with respect to
Letters of Credit and Bankers’ Acceptances shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to cash collateralize the L/C- B/A Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 8.03. Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C-B/A Obligations
have automatically been required to be cash collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such; Second, to payment of that
portion of the Obligations constituting fees, indemnities and other amounts
(other than principal, interest and fees with respect to Letters of Credit and
Bankers’ Acceptances) payable to the Lenders and any Issuing Lender (including
fees, charges and disbursements of counsel to the respective Lenders and
respective Issuing Lender and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the Obligations
constituting accrued and unpaid fees with respect to Letters of Credit and
Bankers’ Acceptances and interest on the Loans, extensions of credit with
respect to Letters of Credit and Bankers’ Acceptances and other Obligations,
ratably among the Lenders and any Issuing Lender in proportion to the respective
amounts described in this clause Third payable to them; Fourth, to (a) payment
of that portion of the Obligations constituting (i) Bank Product Obligations
(other than obligations under and in respect of lease financing or related
services) and (ii) unpaid principal of the Loans and extensions of credit with
respect to Letters of Credit and Bankers’ Acceptances, and (b) the
Administrative Agent for the account of any Issuing Lender, to cash
collateralize that portion of L/C-



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin106.jpg]
99 B/A Obligations comprised of the aggregate undrawn amount of Letters of
Credit and Bankers’ Acceptances (in an amount equal to the Minimum Collateral
Amount with respect thereof), ratably among the Lenders and the Issuing Lender
in proportion to the respective amounts described in this clause Fourth held by
them; Fifth, to all other Obligations; and Last, the balance, if any, after all
of the Obligations have been indefeasibly paid in full, to the Company or as
otherwise required by Law. Amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit and Bankers’ Acceptances pursuant to clause
Fourth above shall be applied to satisfy drawings under such Letters of Credit
and Bankers’ Acceptances as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit and Bankers’ Acceptances have either been
fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. ARTICLE IX. ADMINISTRATIVE
AGENT 9.01. Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. 9.02. Delegation of Duties.
The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care. 9.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin107.jpg]
100 of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party. 9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans. 9.05.
Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders. 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin108.jpg]
101 come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates. 9.07.
Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder. 9.08. Agent in Its Individual
Capacity. Each Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity. 9.09. Successive Administrative Agent. The Administrative
Agent may resign as Administrative Agent upon 10 days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(a) or
Section 8.01(f) with respect to the Borrowers shall have occurred and be
continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article IX and of Section 10.05 shall continue to inure to its benefit.
9.10. Joint Lead Arrangers and Co-Syndication Agents. None of the Joint Lead
Arrangers or the Co-Syndication Agents shall have any duties or responsibilities
hereunder in their respective capacities as such.



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin109.jpg]
102 ARTICLE X. MISCELLANEOUS 10.01. Amendments and Waivers. Neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.01. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.01 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Company or any Borrower of any of its or their
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement, U.S. Security Agreement or any other security agreement,
amend the definition of “Alternative Currency”, Section 1.06 or Section 2.25, in
each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.17 without the written consent of, in respect
of each Facility, each Lender adversely affected thereby; (v) reduce the amount
of Net Cash Proceeds required to be applied to prepay Loans under this Agreement
without the written consent of the Majority Facility Lenders with respect to
each Facility adversely affected thereby; (vi) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (vii) amend,
modify or waive any provision of Article IX or any other provision of any Loan
Document that affects the Administrative Agent without the written consent of
the Administrative Agent; (viii) amend, modify or waive any provision of Section
2.06 or 2.07 without the written consent of the Swingline Lender; or (ix) amend,
modify or waive any provision of Article III without the written consent of any
applicable Issuing Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Company (a) to add one or



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin110.jpg]
103 more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share in the benefits of this Agreement
and the other Loan Documents with the Term Loans and Revolving Extensions of
Credit and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders. Furthermore, notwithstanding
the foregoing, the Administrative Agent, with the consent of the Company, may
amend, modify or supplement any Loan Document without the consent of any Lender
or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document. Additionally, notwithstanding the foregoing, the
covenant set forth in Section 7.11 or any component definition of the covenant
set forth in Section 7.11 (solely as it relates to Section 7.11) may only be
waived, amended, supplemented or modified with the written consent of the
Required Revolving Lenders (and no other Lender consent shall be required).
10.02. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or electronic mail
notice, when received, addressed as follows in the case of the Company and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
Company: 205 Crosspoint Parkway Getzville, New York 14068 Attention: Gregory P.
Rustowicz, Vice President- Finance and Chief Financial Officer Telephone:
716-689-5442 Fax: 716-689-5598 E-mail: gregory.rustowicz@cmworks.com With a copy
to: Jamie Knox, Esq. DLA Piper LLP (US) 1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104 Telephone: 212-335-4992 Fax: 212-884-8692 E-mail:
jamie.knox@dlapiper.com Administrative Agent: 10 S. Dearborn St. Floor L2
Chicago, IL 60603 Mailcode: IL1-0480 Attention: Darren Cunningham Telecopy:
888-292-9533 Telephone: 312-385-7080



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin111.jpg]
104 Email: jpm.agency.servicing.1@jpmorgan.com For borrowing notices for loans
denominated in Alternative Currencies: J.P. Morgan Europe Limited Loans Agency
6th floor 25 Bank Street, Canary Wharf London E145JP United Kingdom Attention:
Loans Agency Telecopy: +44 20 7777 2360 Email:
loan_and_agency_london@jpmorgan.com For notices with respect to Letters of
Credit or Bankers’ Acceptances: chicago.lc.agency.activity.team@jpmorgan.com
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. 10.03. No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. 10.04. Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder. 10.05.
Payment of Expenses. The Company and the applicable Borrower agree (a) to pay or
reimburse, each Issuing Lender, the Swingline Lender and the Administrative
Agent for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of outside counsel
to the Administrative Agent and Lenders and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrowers prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin112.jpg]
105 time to time thereafter on a quarterly basis or such other periodic basis as
the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, each Issuing Lender, the Swingline Lender and the Administrative Agent
for all its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of outside counsel provided that such outside counsel
shall be limited (except with the Company’s consent (such consent not to be
unreasonable withheld, conditioned or delayed)) to one lead counsel and one
local counsel in each applicable jurisdiction material to their interests for
both the Administrative Agent and the Lenders and, in the case of a conflict of
interest, one additional separate counsel for each group of similarly affected
parties after notice to the Company, (c) to pay, indemnify, and hold each
Lender, the Issuing Lenders, the Swingline Lender and the Administrative Agent
harmless from, all present of future stamp, court, or documentary, intangible,
recording, filing or similar Taxes, if any, that may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and the other Loan Documents (except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.22)), and (d) to pay, indemnify, and hold
each Lender, the Issuing Lenders, the Swingline Lender and the Administrative
Agent, their respective affiliates, and their respective officers, directors,
employees, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any claim, litigation,
investigation or proceeding regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or Letters of Credit
(including any refusal by an Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrowers shall have no obligation hereunder
to any Indemnitee with respect to Indemnified Liabilities (i) to the extent such
Indemnified Liabilities are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Affiliates or (ii) that
result from any proceeding solely among Indemnitees that does not involve an act
or omission by the Company, the other Borrowers or any of their Subsidiaries
(other than a proceeding that is brought against the Administrative Agent, any
Co-Syndication Agent, or any Lead-Arranger in its capacity as such or in
fulfilling its roles as an agent or arranger hereunder or any similar role with
respect to the Indebtedness incurred or to be incurred hereunder) to the extent
that none of the exceptions set forth in clause (i) of this proviso applies to
such Person at such time; and provided, further, that this Section 10.05(d)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim. Without limiting the foregoing, and
to the extent permitted by applicable Law, the Borrowers agree not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems,



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin113.jpg]
106 except to the extent any such damages are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any indirect, special, exemplary, punitive or consequential damages
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. All amounts due under this Section
10.05 shall be payable not later than ten Business Days after written demand
therefor has been sent to the Borrowers care of Gregory P. Rustowicz (Telephone
No. 716-689-5442) (Telecopy No. 716-689-5598), at the address of the Company set
forth in Section 10.02, or to such other Person or address as may be hereafter
designated by the Company in a written notice to the Administrative Agent. The
agreements in this Section 10.05 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder. 10.06.
Successors and Assigns; Participations and Assignments. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) the Borrowers may not assign or otherwise transfer any of their
respective rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrowers without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”), other than
a natural person, any Borrower or any Subsidiary or Affiliate of any Borrower or
any Defaulting Lender, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) provided that in respect of the Dutch Borrower or any Dutch
Designated Borrower the Assignee is a Non-Public Lender and with the prior
written consent of: (A) The Company (such consent not to be unreasonably
withheld), provided that no consent of the Company shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 8.01(a) or (f) has occurred and
is continuing, any other Person; and provided, further, that the Company shall
be deemed to have consented to any such assignment unless the Company shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and (B) the Administrative
Agent, provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an affiliate
of a Lender or an Approved Fund. (ii) Assignments shall be subject to the
following additional conditions: (A) except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, in the case of the Incremental Term Facility,
$1,000,000) unless each of the Company and the Administrative Agent otherwise
consent, provided that (1) no such consent of the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin114.jpg]
107 Company shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any; (B) (1) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and (2)
the assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent; and (C) the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its Affiliates and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable Law, including Federal and
state securities laws. For the purposes of this Section 10.06, “Approved Fund”
means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of
an entity that administers or manages a Lender. (iii) Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) below, from and after the
effective date specified in each Assignment and Assumption the Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.06 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as an agent of the Company, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans and L/C-B/A Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, the Issuing Lenders and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. (v) Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed Administrative Questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin115.jpg]
108 Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. (c) Any Lender may,
without the consent of the Company or the Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Company, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.01 and (ii) directly affects such Participant.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.22 with respect to any Participant. The Company
agrees that each Participant shall be entitled to the benefits of Sections 2.18,
2.19 and 2.20 (subject to the requirements and limitations therein, including
the requirements under Section 2.19(f) (it being understood that the
documentation required under Section 2.19(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.18 or 2.19, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.07(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.07(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin116.jpg]
109 assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto. Each of the Company and any
applicable Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in this paragraph (d). 10.07. Adjustments; Set-off. (a)
Except to the extent that this Agreement or a court order expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.06), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.01(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. (b) In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without notice to the Borrowers, any such notice being expressly waived by the
Borrowers to the extent permitted by applicable Law, upon any Obligations
becoming due and payable by the Borrowers (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of the Borrower; provided that if any Defaulting Lender
shall exercise any such right of setoff, (i) all amounts so set-off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lenders,
the Swingline Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application. 10.08. Counterparts. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Company and the Administrative Agent. 10.09. Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin117.jpg]
110 unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. 10.10. Integration. This
Agreement and the other Loan Documents represent the entire agreement of the
Borrowers, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents. 10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12. Submission to Jurisdiction; Waivers. Each of the Borrowers, the
Administrative Agent and the Lenders hereby irrevocably and unconditionally: (a)
submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction (except as set forth in the proviso below) of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof; provided, that nothing contained herein or in any other Loan Document
will prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established; (b) consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same (c) agrees that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the Company, as the case may be at its address set
forth in Section 10.02 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto; (d) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law; and (e) waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any indirect, special, exemplary, punitive or
consequential damages. 10.13. Acknowledgments. Each of the Borrowers hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Credit



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin118.jpg]
111 Parties, on the one hand, and the Loan Parties, on the other hand, have an
arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their affiliates on the part of the Credit Parties, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Credit Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Credit Parties have no obligation to disclose such interests and transactions to
the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (f) each Credit Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Loan Parties and the Credit Parties.
10.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section
10.01) to take any action requested by the Company having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.01 or (ii) under the
circumstances described in paragraph (b) below. (b) At such time as the Loans,
the Reimbursement Obligations and the other obligations under the Loan Documents
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit or Bankers’ Acceptances shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person. 10.15. Confidentiality. Each of the
Administrative Agent, each Issuing Lender and each Lender agrees to keep
confidential all Information (as defined below); provided that nothing herein
shall prevent the Administrative Agent, any Issuing Lender or any Lender from
disclosing any such Information (a) to the Administrative Agent, any other
Issuing Lender, any other Lender or any affiliate thereof, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any Law, (f)
if requested or required to do so in connection with any litigation or similar
proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin119.jpg]
112 to such Lender, (i) in connection with the exercise of any remedy hereunder
or under any other Loan Document, (j) to market data collectors and service
providers providing services in connection with the syndication or
administration of the Facilities or (k) if agreed by the Company in its sole
discretion, to any other Person. “Information” means all information received
from the Company relating to the Company, its Subsidiaries or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by the Company and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.15
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Company and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable Law, including Federal and state securities laws. All
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their Related Parties or their
respective securities. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable Law, including Federal and state securities laws. 10.16. WAIVERS OF
JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. 10.17. USA PATRIOT Act. Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Patriot Act. 10.18. Judgment Currency. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin120.jpg]
113 Administrative Agent or such Lender, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or any Lender from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable Law). 10.19. Representation
Dutch Borrower. If the Dutch Borrower, or any other Loan Party incorporated
under the laws of the Netherlands, is represented by an attorney in connection
with the signing and/or execution of this Agreement or any other agreement, deed
or document referred to in or made pursuant to this Agreement, it is hereby
expressly acknowledged and accepted by the other parties to such document that
the existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands. 10.20. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution and (b) the effects of any Bail-In Action
on any such liability, including, if applicable: (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent entity, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. [Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin121.jpg]
[CMCO Credit Agreement] IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the date first above written. COMPANY:
COLUMBUS MCKINNON CORPORATION By: Name: Title: DUTCH BORROWER: COLUMBUS MCKINNON
DUTCH HOLDINGS 3 B.V. By: Name: Title: GERMAN BORROWER: COLUMBUS MCKINNON EMEA
GMBH By: Name: Title:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin122.jpg]
[CMCO Credit Agreement] Acknowledged and Agreed by the Subsidiary Guarantors:
YALE INDUSTRIAL PRODUCTS, INC. By: Name: Title: CRANE EQUIPMENT & SERVICE, INC.
By: Name: Title: UNIFIED INDUSTRIES INC. By: Name: Title: MAGNETEK, INC. By:
Name: Title:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin123.jpg]
[CMCO Credit Agreement] Acknowledged and Agreed by the Agents and Lenders:
JPMORGAN CHASE BANK, N.A. as Administrative Agent, Lender, an Issuing Lender and
the Swingline Lender By: Name: Title:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin124.jpg]
[CMCO Credit Agreement] CITIZENS BANK, N.A. as Co-Syndication Agent and Lender
By: Name: Title:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin125.jpg]
[CMCO Credit Agreement] MANUFACTURERS AND TRADERS TRUST COMPANY as
Co-Syndication Agent and Lender By: Name: Title:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin126.jpg]
[CMCO Credit Agreement] PNC CAPITAL MARKETS LLC as Co-Syndication Agent By:
Name: Title: PNC BANK, NATIONAL ASSOCIATION as Lender By: Name: Title:



--------------------------------------------------------------------------------



 
[a2060854918columbusmckin127.jpg]
[CMCO Credit Agreement] [__] as Lender By: Name: Title:



--------------------------------------------------------------------------------



 